UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTEREDMANAGEMENT INVESTMENT COMPANIES Investment Company Act file number:	(811-05346) Exact name of registrant as specified in charter:	Putnam Variable Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	December 31, 2013 Date of reporting period :	January 1, 2013 — December 31, 2013 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: Message from the Trustees Dear Shareholder: As 2014 gets under way, signs point to a more widespread economic recovery around the world. We are encouraged by the improvement that the larger developed economies are showing in key areas such as unemployment, housing, and manufacturing. Some storm clouds also have cleared. It is no longer a guessing game as to when the U.S. Federal Reserve will begin reducing its stimulative bond-buying program. And the looming threat of another federal government shutdown is easing. Moreover, the embattled 17-nation eurozone, which just a year ago appeared to teeter on the verge of financial collapse, seems to be emerging from recession. At the same time, Japan is pursuing structural policies seeking to reverse its deflationary spiral, while China is working toward instituting important domestic reforms to support sustainable growth. In 2013, U.S. stocks, as measured by the S&P 500 Index, soared more than 30%, posting their best year since 1997. Equities may continue to benefit from better business conditions, but it is worth remembering that advances of such magnitude are rare. For fixed-income investors, rising Treasury yields may continue to pose a challenge requiring a different set of strategies than those that were common during the years of falling rates. To help you pursue your financial goals in this environment, Putnam offers fresh thinking and a commitment to fundamental research, active investing, and risk management strategies. Your financial advisor also can help guide you toward your investment goals, while taking into account your time horizon and tolerance for risk. We would like to welcome new shareholders of the fund and to thank you for investing with Putnam. We would also like to extend our thanks to Elizabeth Kennan, who has retired from the Board of Trustees, for her 20 years of dedicated service. Performance summary (as of 12/31/13) Investment objective Balanced investment composed of a well-diversified portfolio of stocks and bonds that produce both capital growth and current income Net asset value December 31, 2013 Class IA: $9.29 Class IB: $9.25 Total return at net asset value George Barclays U.S. Putnam (as of Class IA Class IB Russell 1000 Aggregate Blended 12/31/13) shares* shares* Value Index Bond Index Index 1 year 18.46% 18.09% 32.53% –2.02% 17.65% 5 years 92.71 90.15 116.14 24.27 78.74 Annualized 14.02 13.72 16.67 4.44 12.32 10 years 46.96 43.32 107.73 55.99 97.83 Annualized 3.93 3.66 7.58 4.55 7.06 Life 80.24 74.05 154.58 128.86 167.66 Annualized 3.83 3.60 6.15 5.43 6.49 For a portion of the periods, the fund had expense limitations, without which returns would have been lower. * Class inception date: April 30, 1998. George Putnam Blended Index is an unmanaged index administered by Putnam Investment Management, LLC, 60% of which is the Russell 1000 Value Index and 40% of which is the Barclays U.S. Aggregate Bond Index. Russell 1000 Value Index is an unmanaged index of those companies in the large-cap Russell 1000 Index chosen for their value orientation. Barclays U.S. Aggregate Bond Index is an unmanaged index of U.S. investment-grade fixed-income securities. Data represent past performance. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return and principal value will fluctuate, and you may have a gain or a loss when you sell your shares. Performance information does not reflect any deduction for taxes a shareholder may owe on fund distributions or on the redemption of fund shares. All total return figures are at net asset value and exclude contract charges and expenses, which are added to the variable annuity contracts to determine total return at unit value. Had these charges and expenses been reflected, performance would have been lower. For more recent performance, contact your variable annuity provider who can provide you with performance that reflects the charges and expenses at your contract level. Allocations are shown as a percentage of the fund’s net assets. Cash and net other assets, if any, represent the market value weights of cash, derivatives, short-term securities, and other unclassified assets in the portfolio. Summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities, any interest accruals, the exclusion of as-of trades, if any, and the use of different classifications of securities for presentation purposes. Holdings and allocations may vary over time. Putnam VT George Putnam Balanced Fund1 Report from your fund’s managers What factors influenced the investment environment during the annual period? U.S. stocks produced substantial gains for the 12 months ended December 31, 2013, with major equity indexes such as the S&P 500 Index reaching then-record highs. Investors seemed to focus on the actions of the Federal Reserve during the year. Equities sold off in May and June as investors worried about the Fed’s plans to wind down its economic stimulus efforts. Stocks then rallied in September when the central bank made it clear that tapering of its massive bond purchases would occur only when the U.S. economy was sufficiently strong to withstand a gradual removal of this support. In mid-December, as economic fundamentals showed renewed signs of strengthening, the Fed announced that it would begin to slowly reduce its stimulus program, but would keep short-term interest rates low. And again, investors cheered the development and equities continued their momentum. Bonds generally did not do well against this backdrop, particularly those segments of the bond market most sensitive to interest rates. As the year unfolded, bond investors, too, worried about the Fed’s plans, which was reflected in the falling price of many interest-rate-sensitive issues and the accompanying rise in their yields. The yields on the 10-year Treasury note, for example, rose from 1.78% on the final day of 2012 to 3.04% at year-end 2013. For the period, the Barclays U.S. Aggregate Bond Index, a bellwether for the intermediate-term, investment-grade bond market, registered a negative result, ending the year at -2.02%. Conversely, to the extent that interest rates were rising in the context of an improving U.S. economy, this was a more supportive investment environment for high-yield bonds and other lower-quality sectors of the market. How did the fund perform against this backdrop? The fund maintains a roughly 60%/40% balance between equities and bonds. So the rally in stock prices and sell-off in bonds during the year were reflected in a solid double-digit return for the fund over the year. As would be expected, the equity portion of the portfolio performed well in absolute terms, mirroring the run-up in stock prices and finishing the year roughly in line with the 32.53% return of its primary benchmark, the Russell 1000 Value Index. Sector allocation in the equity portfolio added the most value to the fund’s results versus the primary benchmark, particularly its overweight exposure to the strong-performing consumer discretionary sector and its underweights to energy, utilities, and materials, whose returns lagged on slower economic growth in certain regions of the world, particularly the emerging markets. Opportune stock selection in the financials sector also was a source of strength. Less favorable results occurred in the information technology [IT] sector, where an underweight in a giant U.S.-based consumer electronics manufacturer and an overweight in a lagging U.S. provider of IT storage solutions were among the biggest detractors. How did the bond portfolio perform? As expected, the fund’s bond portfolio did far less well in absolute terms, turning in a slightly negative return. The portfolio’s tilt toward high-quality corporate debt helped it outperform the Barclays U.S. Aggregate Bond Index, whose negative return was more influenced by the falling prices of U.S. Treasuries. In spite of the anemic overall performance of the bond portfolio, the fund as a whole continued to achieve its objective: to provide the upside growth potential of stocks, while being balanced by the risk protection of high-grade bonds. What is your outlook for the markets as we head into2014? The U.S. economy has seen gradual improvement, although some of its components, such as employment, have fallen short of expectations. That said, we believe U.S. corporate balance sheets and profit margins remain healthy and equity valuations are reasonable relative to historical levels. Within fixed income, yields have risen considerably, but we believe they likely have room to rise further if the economy continues to improve. Rising rates could be challenging for U.S. Treasuries and other interest-rate-sensitive instruments, while possibly being supportive of high-yield bonds and other credit sectors. The views expressed in this report are exclusively those of Putnam Management and are subject to change. They are not meant as investment advice. Please note that the holdings discussed in this report may not have been held by the fund for the entire period. Portfolio composition is subject to review in accordance with the fund’s investment strategy and may vary in the future. Consider these risks before investing: Investments in small and/or midsize companies increase the risk of greater price fluctuations. Value stocks may fail to rebound, and the market may not favor value-style investing. Bond investments are subject to interest-rate risk (the risk of bond prices falling if interest rates rise) and credit risk (the risk of an issuer defaulting on interest or principal payments). Interest-rate risk is greater for longer-term bonds, and credit risk is greater for below-investment-grade bonds. Risks associated with derivatives include increased investment exposure (which may be considered leverage) and, in the case of over-the-counter instruments, the potential inability to terminate or sell derivatives positions and the potential failure of the other party to the instrument to meet its obligations. Unlike bonds, funds that invest in bonds have fees and expenses. Stock and bond prices may fall or fail to rise over time for several reasons, including general financial market conditions and factors related to a specific issuer or industry. You can lose money by investing in the fund. 2Putnam VT George Putnam Balanced Fund Your fund’s managers Portfolio Manager David M. Calabro joined Putnam in 2008 and has been in the investment industry since 1982. Portfolio Manager Kevin F. Murphy joined Putnam in 1999 and has been in the investment industry since 1988. Your fund’s managers may also manage other accounts advised by Putnam Management or an affiliate, including retail mutual fund counterparts to the funds in Putnam Variable Trust. Putnam VT George Putnam Balanced Fund 3 Understanding your fund’s expenses As an investor in a variable annuity product that invests in a registered investment company, you pay ongoing expenses, such as management fees, distribution fees (12b-1 fees), and other expenses. In the most recent six-month period, your fund’s expenses were limited; had expenses not been limited, they would have been higher. Using the following information, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You may also pay one-time transaction expenses, which are not shown in this section and would result in higher total expenses. Charges and expenses at the insurance company separate account level are not reflected. For more information, see your fund’s prospectus or talk to your financial representative. Review your fund’s expenses The first two columns in the following table show the expenses you would have paid on a $1,000 investment in your fund from July 1, 2013, to December 31, 2013. They also show how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. To estimate the ongoing expenses you paid over the period, divide your account value by $1,000, then multiply the result by the number in the first line for the class of shares you own. Compare your fund’s expenses with those of other funds The two right-hand columns of the table show your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total costs) of investing in the fund with those of other funds. All shareholder reports of mutual funds and funds serving as variable annuity vehicles will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and value for a Expenses and value for a $1,000 investment, assuming $1,000 investment, assuming a actual returns for the 6 months hypothetical 5% annualized return ended 12/31/13 for the 6 months ended 12/31/13 Class IA Class IB Class IA Class IB Expenses paid per $1,000* $3.85 $5.16 $3.72 $4.99 Ending value (after expenses) $1,091.70 $1,089.50 $1,021.53 $1,020.27 Annualized expense ratio† 0.73% 0.98% 0.73% 0.98% *Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 12/31/13. The expense ratio may differ for each share class. Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. †For the fund’s most recent fiscal half year; may differ from expense ratios based on one-year data in the financial highlights. A note about your fund’s auditor During your fund’s fiscal year, between July 18, 2013 and December 16, 2013, a non-U.S. member firm in PricewaterhouseCoopers LLP’s (“PwC”) global network of firms had an investment in certain non-U.S. funds that became affiliated with Putnam Investments as a result of the acquisition of the funds’ advisor by Putnam’s parent company, Great-West Lifeco Inc. The investment consisted of pension plan assets for the benefit of the member firm’s personnel. The investment is inconsistent with the requirements of the Securities and Exchange Commission’s auditor independence rules, which require an auditor to be independent for the entire year under audit. Your fund has been informed by PwC that this investment was no longer held by the plans as of December 16, 2013. During the period between the acquisition noted above and the disposition of the investment, none of the member firm’s personnel was on the PwC audit team for your fund, and none of the members of the audit team participated in the member firm’s pension plans. Based on its knowledge of the facts and its experience with PwC, the Audit and Compliance Committee of your fund’s Board of Trustees concluded that the investment by the PwC member firm would not affect PwC’s ability to render an objective audit opinion to your fund. Based on this conclusion and consideration of the potential risks that the disruption of a change of auditor could present, the Audit and Compliance Committee determined that PwC should continue to act as auditor for your fund. 4 Putnam VT George Putnam Balanced Fund Report of Independent Registered Public Accounting Firm To the Trustees of Putnam Variable Trust and Shareholders of Putnam VT George Putnam Balanced Fund: In our opinion, the accompanying statement of assets and liabilities, including the portfolio, and the related statements of operations and of changes in net assets and the financial highlights present fairly, in all material respects, the financial position of Putnam VT George Putnam Balanced Fund (the “fund”) at December 31, 2013, and the results of its operations, the changes in its net assets and the financial highlights for each of the periods indicated, in conformity with accounting principles generally accepted in the United States of America. These financial statements and financial highlights (hereafter referred to as “financial statements”) are the responsibility of the fund’s management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits of these financial statements in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. We believe that our audits, which included confirmation of investments owned at December 31, 2013 by correspondence with the custodian, brokers, and transfer agent, provide a reasonable basis for our opinion. PricewaterhouseCoopers LLP Boston, Massachusetts February 11, 2014 Putnam VT George Putnam Balanced Fund 5 The fund’s portfolio 12/31/13 COMMON STOCKS (61.4%)* Shares Value Banking (7.8%) Bank of America Corp. 111,700 $1,739,169 Bank of New York Mellon Corp. (The) 19,800 691,812 BB&T Corp. 12,400 462,768 Capital One Financial Corp. 10,600 812,066 Citigroup, Inc. 32,950 1,717,025 Fifth Third Bancorp 22,200 466,866 JPMorgan Chase & Co. 39,400 2,304,112 PNC Financial Services Group, Inc. 5,700 442,206 Regions Financial Corp. 56,100 554,829 State Street Corp. 16,500 1,210,935 U.S. Bancorp 40,100 1,620,040 Wells Fargo & Co. 23,800 1,080,520 Basic materials (1.7%) Agrium, Inc. (Canada) 4,900 448,252 Alcoa, Inc. 14,300 152,009 Dow Chemical Co. (The) 12,100 537,240 E.I. du Pont de Nemours & Co. 3,800 246,886 Freeport-McMoRan Copper & Gold, Inc. (Indonesia) 9,600 362,304 HB Fuller Co. 2,100 109,284 International Paper Co. 8,500 416,755 Nucor Corp. 6,200 330,956 PPG Industries, Inc. 1,300 246,558 Capital goods (3.2%) Allegion PLC (Ireland) † 1,000 44,190 Cummins, Inc. 800 112,776 Eaton Corp PLC 9,600 730,752 Emerson Electric Co. 3,100 217,558 General Dynamics Corp. 2,574 245,946 Illinois Tool Works, Inc. 7,000 588,560 Ingersoll-Rand PLC 3,000 184,800 Northrop Grumman Corp. 5,600 641,816 Parker Hannifin Corp. 2,700 347,328 Raytheon Co. 10,600 961,420 Schneider Electric SA (France) 2,510 220,306 Staples, Inc. 6,700 106,463 United Technologies Corp. 7,700 876,260 Communication services (1.6%) AT&T, Inc. 14,500 509,820 Comcast Corp. Class A 21,200 1,101,658 Juniper Networks, Inc. † 6,000 135,420 Verizon Communications, Inc. 18,140 891,400 Conglomerates (1.7%) 3M Co. 1,600 224,400 General Electric Co. 43,500 1,219,305 Siemens AG ADR (Germany) 1,700 235,467 Tyco International, Ltd. 27,000 1,108,080 Consumer cyclicals (6.3%) ADT Corp. (The) 5,550 224,609 Bed Bath & Beyond, Inc. † 10,400 835,120 CBS Corp. Class B (non-voting shares) 14,900 949,726 D.R. Horton, Inc. † 16,100 359,352 Ford Motor Co. 25,600 395,008 COMMON STOCKS (61.4%)* cont. Shares Value Consumer cyclicals cont. Gaming and Leisure Properties, Inc. † R 4,900 $248,969 General Motors Co. † 7,800 318,786 Hasbro, Inc. 2,100 115,521 Hilton Worldwide Holdings, Inc. † 9,887 219,986 Home Depot, Inc. (The) 2,200 181,148 Johnson Controls, Inc. 19,500 1,000,350 Macy’s, Inc. 17,900 955,860 Marriott International, Inc. Class A 19,318 953,536 Owens Corning, Inc. † 7,800 317,616 Penn National Gaming, Inc. † 7,500 107,475 PulteGroup, Inc. 21,000 427,770 Target Corp. 3,400 215,118 Time Warner, Inc. 17,000 1,185,240 TJX Cos., Inc. (The) 4,500 286,785 Viacom, Inc. Class B 6,600 576,444 Walt Disney Co. (The) † 9,800 748,720 Consumer finance (0.3%) American Express Co. 6,200 562,526 Consumer staples (5.0%) Altria Group, Inc. 11,400 437,646 Coca-Cola Co. (The) 5,700 235,467 Coca-Cola Enterprises, Inc. 10,600 467,778 Colgate-Palmolive Co. 3,900 254,319 Coty, Inc. Class A 36,000 549,000 CVS Caremark Corp. 16,900 1,209,533 Dr. Pepper Snapple Group, Inc. 6,200 302,064 General Mills, Inc. 8,800 439,208 Kellogg Co. 6,500 396,955 Lorillard, Inc. 3,600 182,448 McDonald’s Corp. 3,700 359,011 PepsiCo, Inc. 3,700 306,878 Philip Morris International, Inc. 23,880 2,080,664 Procter & Gamble Co. (The) 10,500 854,805 Walgreen Co. 4,200 241,248 Energy (7.2%) Anadarko Petroleum Corp. 7,500 594,900 Chevron Corp. 7,300 911,843 ConocoPhillips 8,000 565,200 Exxon Mobil Corp. 41,000 4,149,200 Halliburton Co. 12,400 629,300 Marathon Oil Corp. 27,900 984,870 Noble Corp. PLC 6,700 251,049 Occidental Petroleum Corp. 3,400 323,340 Phillips 66 2,600 200,538 QEP Resources, Inc. 8,300 254,395 Royal Dutch Shell PLC ADR (United Kingdom) 26,846 1,913,314 Schlumberger, Ltd. 1,776 160,035 Southwestern Energy Co. † 7,500 294,975 Suncor Energy, Inc. (Canada) 15,400 539,770 Total SA ADR (France) 4,500 275,715 Financial (0.9%) CME Group, Inc. 9,500 745,370 Carlyle Group LP (The) (Partnership shares) 19,700 701,714 6 Putnam VT George Putnam Balanced Fund COMMON STOCKS (61.4%)* cont. Shares Value Health care (10.1%) AstraZeneca PLC ADR (United Kingdom) 7,700 $457,149 Baxter International, Inc. 14,900 1,036,295 Bristol-Myers Squibb Co. 6,500 345,475 CIGNA Corp. 5,000 437,400 Covidien PLC 10,525 716,753 Eli Lilly & Co. 11,100 566,100 GlaxoSmithKline PLC ADR (United Kingdom) 14,000 747,460 Johnson & Johnson 27,100 2,482,089 Medtronic, Inc. 9,300 533,727 Merck & Co., Inc. 26,300 1,316,315 Novartis AG ADR (Switzerland) 3,700 297,406 Pfizer, Inc. 60,515 1,853,574 Quest Diagnostics, Inc. 5,700 305,178 Sanofi ADR (France) 12,600 675,738 St. Jude Medical, Inc. 8,800 545,160 Stryker Corp. 7,000 525,980 Teva Pharmaceutical Industries, Ltd. ADR (Israel) 13,000 521,040 Thermo Fisher Scientific, Inc. 8,000 890,800 UnitedHealth Group, Inc. 14,200 1,069,260 Ventas, Inc. R 6,000 343,680 Zimmer Holdings, Inc. 9,100 848,029 Zoetis, Inc. 10,442 341,349 Insurance (4.0%) Aflac, Inc. 3,300 220,440 American International Group, Inc. 18,000 918,900 Chubb Corp. (The) 5,300 512,139 Hartford Financial Services Group, Inc. (The) 28,200 1,021,686 Marsh & McLennan Cos., Inc. 13,300 643,188 MetLife, Inc. 20,700 1,116,144 Prudential Financial, Inc. 10,800 995,976 Sun Life Financial, Inc. (Canada) 7,500 264,975 Travelers Cos., Inc. (The) 10,600 959,724 Investment banking/Brokerage (1.3%) Charles Schwab Corp. (The) 23,200 603,200 Goldman Sachs Group, Inc. (The) 6,880 1,219,549 Invesco, Ltd. 6,200 225,680 Morgan Stanley 6,850 214,816 Real estate (0.4%) AvalonBay Communities, Inc. R 3,000 354,690 Public Storage R 1,900 285,988 Technology (6.3%) Apple, Inc. 1,393 781,626 Cisco Systems, Inc. 51,100 1,147,195 EMC Corp. 26,500 666,475 Google, Inc. Class A † 634 710,530 Hewlett-Packard Co. 4,700 131,506 Honeywell International, Inc. 16,400 1,498,468 IBM Corp. 1,500 281,355 Intel Corp. 14,100 366,036 L-3 Communications Holdings, Inc. 11,000 1,175,460 Lam Research Corp. † 7,000 381,150 Maxim Integrated Products, Inc. 11,300 315,383 Micron Technology, Inc. † 14,200 308,992 Microsoft Corp. 15,600 583,908 NetApp, Inc. 5,200 213,928 COMMON STOCKS (61.4%)* cont. Shares Value Technology cont. Oracle Corp. 13,500 $516,510 Qualcomm, Inc. 6,500 482,625 SanDisk Corp. 3,100 218,674 Texas Instruments, Inc. 5,500 241,505 Xilinx, Inc. 6,200 284,704 Yahoo!, Inc. † 4,300 173,892 Transportation (1.0%) Delta Air Lines, Inc. 18,000 494,460 Union Pacific Corp. 2,400 403,200 United Continental Holdings, Inc. † 9,200 348,036 United Parcel Service, Inc. Class B 4,400 462,352 Utilities and power (2.6%) Ameren Corp. 9,300 336,288 American Electric Power Co., Inc. 7,400 345,876 Calpine Corp. † 15,100 294,601 Dominion Resources, Inc. 2,600 168,194 Duke Energy Corp. 5,566 384,110 Edison International 11,300 523,190 Entergy Corp. 6,320 399,866 FirstEnergy Corp. 18,600 613,428 NextEra Energy, Inc. 4,600 393,852 PG&E Corp. 13,440 541,363 PPL Corp. 11,844 356,386 Total common stocks (cost $64,327,766) U.S. GOVERNMENT AND AGENCY MORTGAGE OBLIGATIONS (7.1%)* Principal amount Value U.S. Government Agency Mortgage Obligations (7.1%) Federal National Mortgage Association Pass-Through Certificates 5 1/2s, with due dates from July 1, 2033 to November 1, 2038 $606,638 $666,918 5s, August 1, 2033 204,792 222,367 4 1/2s, August 1, 2041 733,469 777,964 4 1/2s, TBA, January 1, 2044 4,000,000 4,241,875 4s, TBA, January 1, 2044 2,000,000 2,060,938 3 1/2s, TBA, January 1, 2044 2,000,000 1,988,438 3s, TBA, January 1, 2044 2,000,000 1,900,625 Total U.S. government and agency mortgage obligations (cost $11,945,032) U.S. TREASURY OBLIGATIONS (10.9%)* Principal amount Value U.S. Treasury Bonds 3 3/4s, November 15, 2043 $2,500,000 $2,405,469 2 3/4s, August 15, 2042 350,000 277,320 U.S. Treasury Notes 3 1/2s, February 15, 2018 2,620,000 2,844,440 3s, September 30, 2016 5,310,000 5,643,534 2s, February 15, 2023 300,000 278,297 1 3/4s, May 31, 2016 2,210,000 2,273,998 1s, August 31, 2016 1,750,000 1,766,429 0 3/4s, March 31, 2018 2,870,000 2,788,459 Total U.S. Treasury obligations (cost $18,439,986) Putnam VT George Putnam Balanced Fund7 CORPORATE BONDS AND NOTES (15.3%)* Principal amount Value Basic materials (1.0%) Agrium, Inc. sr. unsec. unsub. notes 7 1/8s, 2036 (Canada) $45,000 $53,082 ArcelorMittal sr. unsec. bonds 10.35s, 2019 (France) 60,000 75,984 CF Industries, Inc. company guaranty sr. unsec. unsub. notes 7 1/8s, 2020 11,000 12,894 Cytec Industries, Inc. sr. unsec. unsub. notes 3 1/2s, 2023 30,000 27,568 Eastman Chemical Co. sr. unsec. notes 3.6s, 2022 55,000 52,803 Eastman Chemical Co. sr. unsec. unsub. notes 6.3s, 2018 15,000 16,888 Georgia-Pacific, LLC sr. unsec. unsub. notes 7 3/4s, 2029 135,000 170,940 International Paper Co. sr. unsec. notes 9 3/8s,2019 63,000 82,534 International Paper Co. sr. unsec. notes 8.7s,2038 10,000 13,772 International Paper Co. sr. unsec. notes 7.95s,2018 35,000 42,514 LyondellBasell Industries NV sr. unsec. notes 6s,2021 270,000 310,530 Methanex Corp. sr. unsec. unsub. notes 3 1/4s, 2019 (Canada) 61,000 60,458 Mosaic Co. (The) sr. unsec. notes 3 3/4s, 2021 30,000 29,486 Mosaic Co. (The) sr. unsec. unsub. notes 5 5/8s,2043 21,000 21,273 Mosaic Co. (The) sr. unsec. unsub. notes 5.45s,2033 9,000 9,203 Packaging Corp. of America sr. unsec. unsub. notes 4 1/2s, 2023 40,000 40,105 Packaging Corp. of America sr. unsec. unsub. notes 3.9s, 2022 45,000 43,717 PPG Industries, Inc. sr. unsec. unsub. debs. 7.4s, 2019 55,000 64,513 Rock-Tenn Co. company guaranty sr. unsec. unsub. notes 4.9s, 2022 33,000 33,878 Rock-Tenn Co. company guaranty sr. unsec. unsub. notes 4.45s, 2019 25,000 26,352 Temple-Inland, Inc. sr. unsec. unsub. notes 6 5/8s, 2018 30,000 34,303 Union Carbide Corp. sr. unsec. unsub. bonds 7 3/4s, 2096 45,000 49,135 Westvaco Corp. company guaranty sr. unsec. unsub. notes 7.95s, 2031 180,000 208,850 Weyerhaeuser Co. sr. unsec. unsub. notes 7 3/8s, 2032 R 82,000 100,340 Xstrata Finance Canada, Ltd. 144A company guaranty sr. unsec. notes 6s, 2041 (Canada) 5,000 4,832 Xstrata Finance Canada, Ltd. 144A company guaranty sr. unsec. unsub. bonds 5.8s, 2016 (Canada) 95,000 104,668 Capital goods (0.3%) Legrand France SA sr. unsec. unsub. debs 8 1/2s, 2025 (France) 104,000 134,153 Parker Hannifin Corp. sr. unsec. unsub. notes Ser. MTN, 6 1/4s, 2038 125,000 148,945 Republic Services, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2019 40,000 45,009 Staples, Inc. sr. unsec. unsub. notes 2 3/4s, 2018 146,000 148,190 United Technologies Corp. sr. unsec. notes 5.7s,2040 15,000 17,237 United Technologies Corp. sr. unsec. unsub. notes 4 1/2s, 2042 35,000 33,988 United Technologies Corp. sr. unsec. unsub. notes 3.1s, 2022 20,000 19,556 CORPORATE BONDS AND NOTES (15.3%)* cont. Principal amount Value Communication services (1.0%) CC Holdings GS V, LLC/Crown Castle GS III Corp. company guaranty sr. notes 3.849s, 2023 $30,000 $28,083 CenturyLink, Inc. sr. unsec. unsub. notes Ser. G, 6 7/8s, 2028 110,000 101,200 Comcast Corp. company guaranty sr. unsec. unsub. notes 6 1/2s, 2035 27,000 31,493 Crown Castle Towers, LLC 144A company guaranty sr. notes 4.883s, 2020 105,000 110,158 Koninklijke (Royal) KPN NV sr. unsec. unsub. bonds 8 3/8s, 2030 (Netherlands) 10,000 12,678 NBCUniversal Media, LLC sr. unsec. unsub. notes 6.4s, 2040 55,000 63,230 Orange SA sr. unsec. unsub. notes 4 1/8s, 2021 (France) 46,000 46,571 Qwest Corp. sr. unsec. notes 6 3/4s, 2021 52,000 56,688 Rogers Communications, Inc. company guaranty sr. unsec. bonds 8 3/4s, 2032 (Canada) 10,000 12,878 Rogers Communications, Inc. company guaranty sr. unsec. unsub. notes 4 1/2s, 2043 (Canada) 35,000 29,783 SBA Tower Trust 144A company guaranty sr. notes 5.101s, 2017 175,000 187,561 SES SA 144A company guaranty sr. unsec. notes 5.3s, 2043 (France) 40,000 37,117 TCI Communications, Inc. sr. unsec. unsub. notes 7 7/8s, 2026 45,000 58,297 Telecom Italia Capital SA company guaranty sr. unsec. unsub. notes 6.175s, 2014 (Italy) 30,000 30,675 Telefonica Emisiones SAU company guaranty sr. unsec. notes 5.462s, 2021 (Spain) 125,000 131,893 Telefonica Emisiones SAU company guaranty sr. unsec. notes 4.57s, 2023 (Spain) 150,000 147,913 Telefonica Emisiones SAU company guaranty sr. unsec. unsub. notes 7.045s, 2036 (Spain) 10,000 11,167 Verizon Communications, Inc. sr. unsec. unsub. notes 6.4s, 2033 175,000 202,451 Verizon New Jersey, Inc. company guaranty sr. unsec. unsub. bonds 8s, 2022 110,000 132,798 Verizon Pennsylvania, Inc. company guaranty sr. unsec. bonds 8.35s, 2030 135,000 160,501 Consumer cyclicals (1.1%) Autonation, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2020 27,000 29,025 CBS Corp. company guaranty sr. unsec. debs. 7 7/8s, 2030 133,000 165,476 Choice Hotels International, Inc. company guaranty sr. unsec. unsub. notes 5.7s, 2020 65,000 68,413 Expedia, Inc. company guaranty sr. unsec. unsub. notes 5.95s, 2020 88,000 95,249 Ford Motor Co. sr. unsec. unsub. notes 7 3/4s,2043 210,000 245,948 Ford Motor Co. sr. unsec. unsub. notes 7.4s, 2046 20,000 23,912 Ford Motor Credit Co., LLC sr. unsec. notes 8 1/8s, 2020 225,000 282,675 GLP Capital LP/GLP Financing II, Inc. 144A company guaranty sr. unsec. notes 4 3/8s, 2018 25,000 25,563 Grupo Televisa SAB sr. unsec. bonds 6 5/8s, 2040 (Mexico) 90,000 95,574 Historic TW, Inc. company guaranty sr. unsec. unsub. bonds 9.15s, 2023 95,000 125,978 Host Hotels & Resorts LP sr. unsec. unsub. notes 6s, 2021 R 48,000 52,263 8 Putnam VT George Putnam Balanced Fund CORPORATE BONDS AND NOTES (15.3%)* cont. Principal amount Value Consumer cyclicals cont. Host Hotels & Resorts LP sr. unsec. unsub. notes 5 1/4s, 2022 R $22,000 $22,934 Hyatt Hotels Corp. sr. unsec. unsub. notes 3 3/8s, 2023 30,000 27,396 Macy’s Retail Holdings, Inc. company guaranty sr. unsec. notes 6.9s, 2029 15,000 17,022 Macy’s Retail Holdings, Inc. company guaranty sr. unsec. notes 6.65s, 2024 18,000 20,799 Macy’s Retail Holdings, Inc. company guaranty sr. unsec. notes 5 1/8s, 2042 10,000 9,570 Macy’s Retail Holdings, Inc. company guaranty sr. unsec. notes 3 7/8s, 2022 15,000 14,979 Macy’s Retail Holdings, Inc. company guaranty sr. unsec. notes 6.7s, 2034 40,000 45,515 Marriott International, Inc. sr. unsec. unsub. notes 3s, 2019 45,000 45,178 News America Holdings, Inc. company guaranty sr. unsec. debs. 7 3/4s, 2024 135,000 158,137 NVR, Inc. sr. unsec. unsub. notes 3.95s, 2022 65,000 62,151 O’Reilly Automotive, Inc. company guaranty sr. unsec. unsub. notes 3.85s, 2023 25,000 23,992 Owens Corning company guaranty sr. unsec. notes 9s, 2019 9,000 11,070 Time Warner, Inc. company guaranty sr. unsec. bonds 7.7s, 2032 45,000 57,779 TJX Cos., Inc. sr. unsec. notes 2 1/2s, 2023 39,000 35,280 TRW Automotive, Inc. 144A company guaranty sr. unsec. notes 4.45s, 2023 70,000 68,425 Viacom, Inc. sr. unsec. unsub. notes 5.85s, 2043 50,000 52,278 Consumer staples (1.4%) Altria Group, Inc. company guaranty sr. unsec. bonds 4s, 2024 75,000 73,539 Altria Group, Inc. company guaranty sr. unsec. notes 9.7s, 2018 14,000 18,401 Altria Group, Inc. company guaranty sr. unsec. notes 9 1/4s, 2019 19,000 25,029 Altria Group, Inc. company guaranty sr. unsec. unsub. notes 2.85s, 2022 184,000 169,679 Anheuser-Busch Cos., LLC company guaranty sr. unsec. unsub. notes 5 1/2s, 2018 115,000 130,731 Anheuser-Busch InBev Worldwide, Inc. company guaranty sr. unsec. unsub. notes 8.2s, 2039 25,000 36,564 Campbell Soup Co. sr. unsec. unsub. notes 8 7/8s,2021 110,000 140,651 CVS Pass-Through Trust 144A sr. mortgage notes 4.704s, 2036 15,000 14,971 CVS Pass-Through Trust 144A sr. mtge. notes 7.507s, 2032 160,733 191,607 Delhaize Group company guaranty sr. unsec. notes 4 1/8s, 2019 (Belgium) 17,000 17,477 Delhaize Group SA company guaranty sr. unsec. unsub. notes 6 1/2s, 2017 (Belgium) 80,000 89,847 Diageo Investment Corp. company guaranty sr. unsec. debs. 8s, 2022 230,000 299,666 Erac USA Finance, LLC 144A sr. unsec. notes 4 1/2s, 2021 120,000 125,058 Erac USA Finance, LLC 144A company guaranty sr. unsec. notes 7s,2037 150,000 177,513 Kraft Foods Group, Inc. sr. unsec. unsub. notes 6 1/2s, 2040 5,000 5,862 Kraft Foods Group, Inc. sr. unsec. unsub. notes 5s, 2042 230,000 226,732 CORPORATE BONDS AND NOTES (15.3%)* cont. Principal amount Value Consumer staples cont. Kroger Co. (The) company guaranty sr. unsec. unsub. notes 6.4s, 2017 $55,000 $63,016 McDonald’s Corp. sr. unsec. Ser. MTN, 6.3s, 2038 75,000 91,286 McDonald’s Corp. sr. unsec. notes 5.7s, 2039 90,000 101,099 Molson Coors Brewing Co. company guaranty sr. unsec. unsub. notes 5s, 2042 25,000 24,461 Mondelez International, Inc. sr. unsec. unsub. notes 6 1/2s, 2040 150,000 179,246 Tyson Foods, Inc. company guaranty sr. unsec. unsub. notes 6.6s, 2016 70,000 78,138 WPP Finance UK company guaranty sr. unsec. notes 8s, 2014 (United Kingdom) 100,000 104,976 Energy (1.2%) Anadarko Finance Co. company guaranty sr. unsec. unsub. notes Ser. B, 7 1/2s, 2031 150,000 182,371 BP Capital Markets PLC company guaranty sr. unsec. unsub. notes 4.742s, 2021 (United Kingdom) 100,000 109,386 BP Capital Markets PLC company guaranty sr. unsec. unsub. notes 4 1/2s, 2020 (United Kingdom) 30,000 32,412 DCP Midstream, LLC 144A sr. unsec. notes 5.35s,2020 55,000 57,270 EOG Resources, Inc. sr. unsec. notes 5 5/8s, 2019 30,000 34,428 Hess Corp. sr. unsec. unsub. notes 7.3s, 2031 55,000 67,170 Kerr-McGee Corp. company guaranty sr. unsec. unsub. notes 7 7/8s, 2031 55,000 68,824 Marathon Petroleum Corp. sr. unsec. unsub. notes 6 1/2s, 2041 25,000 28,493 Motiva Enterprises, LLC 144A sr. unsec. notes 6.85s, 2040 15,000 18,397 Noble Corp. PLC company guaranty sr. unsec. notes 6.05s, 2041 60,000 61,660 Petrobras International Finance Co. company guaranty sr. unsec. notes 6 3/4s, 2041 (Brazil) 35,000 32,565 Petrobras International Finance Co. company guaranty sr. unsec. notes 5 3/8s, 2021 (Brazil) 130,000 129,010 Petrobras International Finance Co. company guaranty sr. unsec. notes 3 7/8s, 2016 (Brazil) 70,000 72,062 Petrohawk Energy Corp. company guaranty sr. unsec. notes 7 1/4s, 2018 140,000 150,920 Plains Exploration & Production Co. company guaranty sr. unsec. notes 6 3/4s, 2022 156,000 171,838 Pride International, Inc. sr. unsec. notes 7 7/8s, 2040 120,000 162,841 Spectra Energy Capital, LLC company guaranty sr. unsec. unsub. notes 6.2s, 2018 80,000 90,262 Spectra Energy Capital, LLC sr. notes 8s, 2019 110,000 130,876 Spectra Energy Partners LP sr. unsec. notes 4.6s,2021 40,000 41,334 Statoil ASA company guaranty sr. unsec. notes 5.1s, 2040 (Norway) 70,000 72,652 Tosco Corp. sr. unsec. notes 8 1/8s, 2030 150,000 208,966 Weatherford Bermuda company guaranty sr. unsec. notes 9 5/8s, 2019 (Bermuda) 23,000 29,552 Weatherford International, LLC company guaranty sr. unsec. unsub. notes 6.8s, 2037 30,000 32,423 Weatherford International, LLC company guaranty sr. unsec. unsub. notes 6.35s, 2017 35,000 39,568 Putnam VT George Putnam Balanced Fund 9 CORPORATE BONDS AND NOTES (15.3%)* cont. Principal amount Value Financials (6.6%) ABN Amro Bank NV 144A sr. unsec. notes 4 1/4s, 2017 (Netherlands) $215,000 $230,498 Aflac, Inc. sr. unsec. notes 6.9s, 2039 120,000 147,592 Aflac, Inc. sr. unsec. notes 6.45s, 2040 52,000 61,183 American Express Co. sr. unsec. notes 7s, 2018 16,000 19,117 American International Group, Inc. jr. sub. FRB bonds 8.175s, 2068 114,000 137,940 Aon PLC company guaranty sr. unsec. unsub. notes 4 1/4s, 2042 200,000 171,596 Assurant, Inc. sr. unsec. notes 6 3/4s, 2034 80,000 85,538 AXA SA 144A jr. unsec. sub. FRN notes 6.463s, perpetual maturity (France) 75,000 76,313 Barclays Bank PLC 144A sub. notes 10.179s, 2021 (United Kingdom) 200,000 264,355 Barclays Bank PLC 144A unsec. sub. notes 6.05s, 2017 (United Kingdom) 280,000 313,035 Bear Stearns Cos., Inc. (The) sr. unsec. notes 6.4s, 2017 205,000 239,459 Bear Stearns Cos., LLC (The) sr. unsec. unsub. nots 7 1/4s, 2018 44,000 52,684 Berkshire Hathaway Finance Corp. company guaranty sr. unsec. unsub. notes 4.3s, 2043 98,000 87,703 BNP Paribas SA 144A jr. unsec. sub. FRN notes 5.186s, perpetual maturity (France) 130,000 132,763 Camden Property Trust sr. unsec. notes 4 7/8s, 2023 R 187,000 195,020 CBL & Associates LP company guaranty sr. unsec. unsub. notes 5 1/4s, 2023 R 105,000 104,860 Citigroup, Inc. sr. unsec. notes 8 1/2s, 2019 15,000 19,224 Citigroup, Inc. sub. notes 5s, 2014 140,000 143,987 CNA Financial Corp. sr. unsec. unsub. notes 5 3/4s, 2021 35,000 39,216 CNA Financial Corp. unsec. notes 6 1/2s, 2016 65,000 73,103 Credit Suisse AG 144A unsec. sub. notes 6 1/2s, 2023 (Switzerland) 200,000 209,338 Credit Suisse/New York sr. unsec. notes 5.3s, 2019 100,000 112,254 DDR Corp. sr. unsec. unsub. notes 7 7/8s, 2020 R 95,000 117,361 Duke Realty LP company guaranty sr. unsec. notes 6 3/4s, 2020 R 120,000 138,624 Duke Realty LP company guaranty sr. unsec. unsub. notes 4 3/8s, 2022 R 122,000 120,919 Duke Realty LP sr. unsec. notes 6 1/2s, 2018 R 25,000 28,570 EPR Properties unsec. notes 5 1/4s, 2023 R 50,000 48,880 Fifth Third Bancorp jr. unsec. sub. FRB bonds 5.1s, 2049 29,000 25,665 GE Capital Trust I unsec. sub. FRB bonds 6 3/8s,2067 215,000 232,200 General Electric Capital Corp. sr. unsec. notes 6 3/4s, 2032 175,000 216,703 Genworth Financial, Inc. sr. unsec. unsub. notes 7 5/8s, 2021 126,000 149,939 Goldman Sachs Group, Inc. (The) sr. notes 7 1/2s,2019 210,000 255,367 Hartford Financial Services Group, Inc. (The) sr. unsec. unsub. notes 6 5/8s, 2040 238,000 287,608 HBOS PLC 144A unsec. sub. bonds 6s, 2033 (United Kingdom) 135,000 130,122 Health Care REIT, Inc. sr. unsec. unsub. notes 3 3/4s, 2023 R 60,000 56,615 Highwood Realty LP sr. unsec. bonds 5.85s, 2017 R 135,000 148,661 HSBC Finance Capital Trust IX FRN notes 5.911s,2035 400,000 412,000 HSBC USA Capital Trust I 144A jr. bank guaranty unsec. notes 7.808s, 2026 100,000 101,250 CORPORATE BONDS AND NOTES (15.3%)* cont. Principal amount Value Financials cont. ING Bank NV 144A unsec. sub. notes 5.8s, 2023 (Netherlands) $200,000 $207,413 International Lease Finance Corp. sr. unsec. notes 6 1/4s, 2019 45,000 48,713 JPMorgan Chase & Co. jr. unsec. sub. FRN notes 7.9s, perpetual maturity 110,000 121,275 JPMorgan Chase Capital XXIII company guaranty jr. unsec. sub. FRN notes 1.241s, 2047 488,000 351,360 Leucadia National Corp. sr. unsec. bonds 5 1/2s,2023 80,000 79,953 Liberty Mutual Insurance Co. 144A notes 7.697s,2097 100,000 101,995 Lloyds Bank PLC company guaranty sr. unsec. sub. notes Ser. MTN, 6 1/2s, 2020 (United Kingdom) 190,000 215,981 Macquarie Bank, Ltd. 144A unsec. sub. notes 6 5/8s, 2021 (Australia) 160,000 176,950 Massachusetts Mutual Life Insurance Co. 144A notes 8 7/8s, 2039 155,000 222,125 MetLife Capital Trust IV 144A jr. unsec. sub. notes 7 7/8s, 2037 400,000 459,000 Mid-America Apartments LP sr. unsec. notes 4.3s, 2023 R 30,000 29,260 Nationwide Financial Services, Inc. notes 5 5/8s,2015 50,000 52,216 Nationwide Mutual Insurance Co. 144A notes 8 1/4s, 2031 60,000 73,597 Nordea Bank AB 144A sub. notes 4 7/8s, 2021 (Sweden) 200,000 206,724 OneAmerica Financial Partners, Inc. 144A bonds 7s, 2033 56,000 54,276 Pacific LifeCorp 144A sr. notes 6s, 2020 30,000 33,206 Primerica, Inc. sr. unsec. unsub. notes 4 3/4s,2022 33,000 33,894 Progressive Corp. (The) jr. unsec. sub. FRN notes 6.7s, 2037 383,000 413,640 Prudential Financial, Inc. jr. unsec. sub. FRN notes 5 5/8s, 2043 35,000 34,431 Prudential Financial, Inc. jr. unsec. sub. FRN notes 5.2s, 2044 137,000 132,205 Prudential Financial, Inc. sr. unsec. notes 6 5/8s, 2040 35,000 42,443 Rabobank Nederland 144A jr. unsec. sub. FRN notes 11s, perpetual maturity (Netherlands) 150,000 198,563 Rayonier, Inc. company guaranty sr. unsec. unsub. notes 3 3/4s, 2022 R 40,000 37,674 Realty Income Corp. sr. unsec. notes 4.65s, 2023 R 120,000 120,772 Royal Bank of Scotland Group PLC unsec. sub. notes 6.1s, 2023 (United Kingdom) 23,000 23,485 Royal Bank of Scotland Group PLC unsec. sub. notes 6s, 2023 (United Kingdom) 17,000 17,121 Royal Bank of Scotland PLC (The) unsec. sub. FRN notes 9 1/2s, 2022 (United Kingdom) 190,000 222,300 Santander Holdings USA, Inc. sr. unsec. unsub. notes 4 5/8s, 2016 180,000 191,650 Santander Issuances SAU 144A bank guaranty unsec. sub. notes 5.911s, 2016 (Spain) 100,000 103,560 Santander UK PLC 144A unsec. sub. notes 5s, 2023 (United Kingdom) 65,000 65,067 Standard Chartered PLC 144A unsec. sub. notes 3.95s, 2023 (United Kingdom) 250,000 231,881 State Street Capital Trust IV company guaranty jr. unsec. sub. FRB bonds 1.243s, 2037 306,000 231,676 Tanger Properties, LP sr. unsec. notes 6 1/8s, 2020 R 40,000 45,936 Teachers Insurance & Annuity Association of America 144A notes 6.85s, 2039 40,000 49,376 10 Putnam VT George Putnam Balanced Fund CORPORATE BONDS AND NOTES (15.3%)* cont. Principal amount Value Financials cont. Travelers Property Casuality Corp. sr. unsec. unsub. bonds 7 3/4s, 2026 $40,000 $50,998 UBS AG/Stamford, CT jr. unsec. sub. notes 7 5/8s,2022 360,000 412,313 Wachovia Bank NA sub. notes Ser. BKNT, 6s, 2017 295,000 340,401 WEA Finance, LLC/ WT Finance Aust. Pty. Ltd. 144A company guaranty sr. unsec. notes 6 3/4s, 2019 85,000 101,065 Willis Group Holdings PLC company guaranty sr. unsec. unsub. notes 5 3/4s, 2021 110,000 118,328 ZFS Finance USA Trust V 144A FRB bonds 6 1/2s,2037 30,000 31,913 Government (0.4%) International Bank for Reconstruction & Development sr. unsec. unsub. bonds 7 5/8s, 2023 (Supra-Nation) 500,000 674,960 Health care (0.2%) Actavis PLC sr. unsec. notes 4 5/8s, 2042 29,000 26,505 Actavis PLC sr. unsec. notes 3 1/4s, 2022 20,000 18,697 Actavis PLC sr. unsec. notes 1 7/8s, 2017 10,000 9,946 Aetna, Inc. sr. unsec. unsub. notes 6 3/4s, 2037 48,000 58,537 Coventry Health Care, Inc. sr. unsec. notes 5.45s, 2021 70,000 77,732 Mylan, Inc./PA 144A sr. unsec. notes 2.6s, 2018 15,000 15,027 Quest Diagnostics, Inc. company guaranty sr. unsec. notes 6.95s, 2037 50,000 55,170 Quest Diagnostics, Inc. company guaranty sr. unsec. notes 4 3/4s, 2020 17,000 17,787 UnitedHealth Group, Inc. sr. unsec. unsub. notes 4 5/8s, 2041 45,000 42,251 WellPoint, Inc. sr. unsec. unsub. notes 4 5/8s,2042 30,000 27,726 Technology (0.1%) Apple, Inc. sr. unsec. unsub. notes 3.85s, 2043 92,000 77,237 Fidelity National Information Services, Inc. company guaranty sr. unsec. unsub. notes 5s,2022 122,000 124,593 Transportation (0.3%) Burlington Northern Santa Fe, LLC sr. unsec. notes 5.4s, 2041 85,000 88,675 Burlington Northern Santa Fe, LLC sr. unsec. unsub. notes 5 3/4s, 2040 40,000 43,957 Continental Airlines, Inc. pass-through certificates Ser. 97-4A, 6.9s, 2019 12,716 13,622 Continental Airlines, Inc. pass-through certificates Ser. 98-1A, 6.648s, 2017 45,909 48,836 Kansas City Southern de Mexico SA de CV sr. unsec. unsub. notes 2.35s, 2020 (Mexico) 7,000 6,516 Kansas City Southern Railway Co. (The) 144A sr. unsec. notes 4.3s, 2043 13,000 11,339 Norfolk Southern Corp. sr. unsec. notes 6s, 2111 60,000 63,530 Southwest Airlines Co. pass-through certificates Ser. 07-1, 6.15s, 2022 92,360 105,637 Union Pacific Railroad Co. 2004 Pass Through Trust 144A sr. bonds 5.214s, 2014 20,000 20,552 Utilities and power (1.7%) Appalachian Power Co. sr. notes Ser. L, 5.8s, 2035 55,000 57,466 Arizona Public Services Co. sr. unsec. notes 4 1/2s, 2042 23,000 22,024 Beaver Valley Funding Corp. sr. bonds 9s, 2017 23,000 23,131 Boardwalk Pipelines LP company guaranty sr. unsec. notes 5 7/8s, 2016 120,000 133,084 Commonwealth Edison Co. sr. mtge. bonds 5 7/8s,2033 15,000 17,010 CORPORATE BONDS AND NOTES (15.3%)* cont. Principal amount Value Utilities and power cont. Consolidated Edison Co. of New York sr. unsec. unsub. notes 4.2s, 2042 $35,000 $32,050 Dominion Resources, Inc./VA sr. unsec. unsub. notes Ser. 07-A, 6s, 2017 90,000 103,007 Duke Energy Carolinas, LLC sr. mtge. notes 4 1/4s, 2041 70,000 66,115 EDP Finance BV 144A sr. unsec. unsub. notes 6s, 2018 (Netherlands) 100,000 107,225 El Paso Natural Gas Co., LLC sr. unsec. unsub. bonds 8 3/8s, 2032 75,000 96,247 El Paso Pipeline Partners Operating Co., LP company guaranty sr. unsec. notes 6 1/2s, 2020 30,000 34,394 Electricite de France (EDF) 144A sr. unsec. notes 6.95s, 2039 (France) 120,000 146,615 Electricite de France (EDF) 144A sr. unsec. unsub. notes 5.6s, 2040 (France) 40,000 41,482 Energy Transfer Partners LP sr. unsec. unsub. notes 7.6s, 2024 30,000 35,701 Energy Transfer Partners LP sr. unsec. unsub. notes 6 1/2s, 2042 117,000 125,809 Energy Transfer Partners LP sr. unsec. unsub. notes 5.2s, 2022 35,000 36,748 Ente Nazionale Idrocarburi (ENI) SpA 144A sr. unsec. notes 4.15s, 2020 (Italy) 130,000 132,479 Enterprise Products Operating, LLC company guaranty sr. unsec. unsub. notes 4.85s, 2042 55,000 51,797 Iberdrola International BV company guaranty sr. unsec. unsub. notes 6 3/4s, 2036 (Spain) 30,000 32,584 ITC Holdings Corp. 144A notes 5 7/8s, 2016 35,000 38,734 ITC Holdings Corp. 144A sr. unsec. notes 6.05s,2018 40,000 44,668 Kansas Gas and Electric Co. bonds 5.647s, 2021 35,771 37,420 MidAmerican Funding, LLC sr. bonds 6.927s, 2029 10,000 12,060 Narragansett Electric Co. (The) 144A sr. unsec. notes 4.17s, 2042 55,000 48,094 Nevada Power Co. mtge. notes 7 1/8s, 2019 45,000 54,738 Oncor Electric Delivery Co., LLC sr. notes 7s,2022 55,000 65,614 Oncor Electric Delivery Co., LLC sr. notes 4.1s,2022 60,000 60,271 Pacific Gas & Electric Co. sr. unsec. notes 6.35s, 2038 55,000 64,347 Pacific Gas & Electric Co. sr. unsub. notes 5.8s,2037 30,000 33,290 Potomac Edison Co. 144A sr. bonds 5.8s, 2016 37,000 40,508 PPL Capital Funding, Inc. company guaranty sr. unsec. unsub. notes 4.2s, 2022 5,000 4,998 PPL WEM Holdings PLC 144A sr. unsec. notes 5 3/8s, 2021 (United Kingdom) 210,000 223,291 Puget Sound Energy, Inc. jr. sub. FRN notes Ser. A, 6.974s, 2067 99,000 101,351 Teco Finance, Inc. company guaranty sr. unsec. unsub. notes 6.572s, 2017 15,000 17,343 Texas-New Mexico Power Co. 144A 1st mtge. bonds Ser. A, 9 1/2s, 2019 135,000 171,166 TransCanada PipeLines, Ltd. jr. unsec. sub. FRN notes 6.35s, 2067 (Canada) 180,000 184,898 Westar Energy, Inc. sr. mtge. notes 4 1/8s, 2042 35,000 31,900 Wisconsin Energy Corp. jr. unsec. sub. FRN notes 6 1/4s, 2067 300,000 309,375 Total corporate bonds and notes (cost $24,157,578) Putnam VT George Putnam Balanced Fund11 CONVERTIBLE PREFERRED STOCKS (0.6%)* Shares Value PPL Corp. $4.375 cv. pfd. 5,136 $270,821 United Technologies Corp. $3.75 cv. pfd. 7,226 473,086 Weyerhaeuser Co. Ser. A, $3.188 cv. pfd. R 6,140 342,113 Total convertible preferred stocks (cost $938,743) MORTGAGE-BACKED SECURITIES (0.4%)* Principal amount Value Banc of America Commercial Mortgage Trust FRB Ser. 05-1, Class A4, 5.171s, 2042 $144,229 $146,681 Federal Home Loan Mortgage Corp. Ser. T-56, Class A, IO, 0.524s, 2043 734,146 12,589 Ser. T-56, Class 1, IO, zero %, 2043 676,165 53 Ser. T-56, Class 2, IO, zero %, 2043 641,335 2,004 Ser. T-56, Class 3, IO, zero %, 2043 531,160 41 First Plus Home Loan Trust Ser. 97-3, Class B1, 7.79s, 2023 (In default) † 14,822 1 GE Business Loan Trust 144A Ser. 04-2, Class D, 2.917s, 2032 38,736 18,980 GS Mortgage Securities Trust 144A Ser. 98-C1, Class F, 6s, 2030 18,579 18,672 LB Commercial Conduit Mortgage Trust 144A Ser. 99-C1, Class F, 6.41s, 2031 19,268 19,364 Ser. 99-C1, Class G, 6.41s, 2031 97,000 100,859 Ser. 98-C4, Class H, 5.6s, 2035 143,000 150,939 Morgan Stanley Capital I Trust FRB Ser. 07-HQ12, Class A2, 5.597s, 2049 81,356 81,762 TIAA Real Estate CDO, Ltd. Ser. 03-1A, Class E, 8s, 2038 211,204 52,801 Total mortgage-backed securities (cost $560,373) INVESTMENT COMPANIES (0.3%)* Shares Value Vanguard MSCI Emerging Markets ETF 10,400 $427,856 Total investment companies (cost $409,590) MUNICIPAL BONDS AND NOTES (0.2%)* Principal amount Value CA State G.O. Bonds (Build America Bonds), 7 1/2s, 4/1/34 $30,000 $38,306 IL State G.O. Bonds 4.421s, 1/1/15 65,000 67,018 4.071s, 1/1/14 185,000 185,000 North TX, Thruway Auth. Rev. Bonds (Build America Bonds), 6.718s, 1/1/49 55,000 65,617 OH State U. Rev. Bonds (Build America Bonds), 4.91s, 6/1/40 40,000 40,116 Total municipal bonds and notes (cost $375,201) SHORT-TERM INVESTMENTS (11.2%)* Shares Value Putnam Short Term Investment Fund 0.08% L 18,706,028 $18,706,028 Total short-term investments (cost $18,706,028) Total investments (cost $139,860,297) Key to holding’s abbreviations ADR American Depository Receipts: represents ownership offoreign securities on deposit with a custodian bank BKNT Bank Note ETF Exchange Traded Fund FRB Floating Rate Bonds: the rate shown is the current interestrate at the close of the reporting period FRN Floating Rate Notes: the rate shown is the current interestrate at the close of the reporting period G.O. Bonds General Obligation Bonds IO Interest Only MTN Medium Term Notes TBA To Be Announced Commitments Notes to the fund’s portfolio Unless noted otherwise, the notes to the fund’s portfolio are for the close of the fund’s reporting period, which ran from January 1, 2013 through December 31, 2013 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures and references to “OTC”, if any, represent over-the-counter. * Percentages indicated are based on net assets of $167,233,374. † Non-income-producing security. L Affiliated company (Note 5). The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. R Real Estate Investment Trust. At the close of the reporting period, the fund maintained liquid assets totaling $9,303,008 to cover delayed delivery securities. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. See Note 1 to the financial statements regarding TBA’s. The dates shown on debt obligations are the original maturity dates. TBA SALE COMMITMENTS OUTSTANDING at 12/31/13 (proceeds receivable Principal Settlement amount date Value Federal National Mortgage Association, 3 1/2s, January1,2044 $1,000,000 1/13/14 $994,219 Total 12 Putnam VT George Putnam Balanced Fund ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks*: Basic materials $2,850,244 $— $— Capital goods 5,057,869 220,306 — Communication services 2,638,298 — — Conglomerates 2,787,252 — — Consumer cyclicals 10,623,139 — — Consumer staples 8,317,024 — — Energy 12,048,444 — — Financials 24,669,053 — — Health care 16,855,957 — — Technology 10,479,922 — — Transportation 1,708,048 — — Utilities and power 4,357,154 — — Total common stocks — Convertible preferred stocks $473,086 $612,934 $— Corporate bonds and notes — 25,664,109 — Investment companies 427,856 — — Mortgage-backed securities — 604,746 — Municipal bonds and notes — 396,057 — U.S. Government and Agency Mortgage Obligations — 11,859,125 — U.S. Treasury Obligations — 18,277,946 — Short-term investments 18,706,028 — — Totals by level $— Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 TBA sale commitments — (994,219) — Totals by level $— $— * Common stock classifications are presented at the sector level, which may differ from the fund’s portfolio presentation. The accompanying notes are an integral part of these financial statements. Putnam VT George Putnam Balanced Fund 13 Statement of assets and liabilities 12/31/13 Assets Investment in securities, at value (Note 1): Unaffiliated issuers (identified cost $121,154,269) $160,928,569 Affiliated issuers (identified cost $18,706,028) (Note 5) 18,706,028 Dividends, interest and other receivables 795,801 Receivable for sales of delayed delivery securities (Note 1) 1,009,760 Receivable for investments sold 190,356 Total assets Liabilities Payable to custodian 15,732 Payable for investments purchased 2,662,538 Payable for purchases of delayed delivery securities (Note 1) 10,324,602 Payable for shares of the fund repurchased 85,603 Payable for compensation of Manager (Note 2) 73,957 Payable for custodian fees (Note 2) 7,911 Payable for investor servicing fees (Note 2) 13,307 Payable for Trustee compensation and expenses (Note 2) 102,455 Payable for administrative services (Note 2) 1,096 Payable for distribution fees (Note 2) 17,676 TBA sale commitments, at value (proceeds receivable $1,008,594) (Note 1) 994,219 Other accrued expenses 98,044 Total liabilities Net assets Represented by Paid-in capital (Unlimited shares authorized) (Notes 1 and 4) $229,720,182 Undistributed net investment income (Note 1) 2,546,371 Accumulated net realized loss on investments and foreign currency transactions (Note 1) (104,821,854) Net unrealized appreciation of investments and assets and liabilities in foreign currencies 39,788,675 Total — Representing net assets applicable to capital shares outstanding Computation of net asset value Class IA Net assets $83,434,519 Number of shares outstanding 8,980,985 Net asset value, offering price and redemption price per share (net assets divided by number of shares outstanding) $9.29 Computation of net asset value Class IB Net assets $83,798,855 Number of shares outstanding 9,059,514 Net asset value, offering price and redemption price per share (net assets divided by number of shares outstanding) $9.25 The accompanying notes are an integral part of these financial statements. 14 Putnam VT George Putnam Balanced Fund Statement of operations Year ended 12/31/13 Investment income Dividends (net of foreign tax of $15,202) $2,669,708 Interest (including interest income of $12,946 from investments in affiliated issuers) (Note 5) 1,564,169 Total investment income Expenses Compensation of Manager (Note 2) 909,386 Investor servicing fees (Note 2) 171,831 Custodian fees (Note 2) 18,138 Trustee compensation and expenses (Note 2) 13,656 Distribution fees (Note 2) 221,398 Administrative services (Note 2) 4,597 Auditing and tax fees 74,211 Other 59,701 Total expenses Expense reduction (Note 2) (4,205) Net expenses Net investment income Net realized gain on investments (Notes 1 and 3) 15,126,383 Net realized gain on swap contracts (Note 1) 33 Net realized gain on foreign currency transactions (Note 1) 133 Net unrealized appreciation of assets and liabilities in foreign currencies during the year 15 Net unrealized appreciation of investments and TBA sale commitments during the year 10,975,702 Net gain on investments Net increase in net assets resulting from operations Statement of changes in net assets Year ended Year ended 12/31/13 12/31/12 Decrease in net assets Operations: Net investment income $2,765,164 $3,315,184 Net realized gain on investments and foreign currency transactions 15,126,549 9,661,792 Net unrealized appreciation of investments and assets and liabilities in foreign currencies 10,975,717 8,328,010 Net increase in net assets resulting from operations Distributions to shareholders (Note 1): From ordinary income Net investment income Class IA (1,652,135) (1,872,551) Class IB (1,595,306) (1,873,492) Decrease from capital share transactions (Note 4) (31,672,202) (23,279,944) Total decrease in net assets Net assets: Beginning of year 173,285,587 179,006,588 End of year (including undistributed net investment income of $2,546,371 and $3,058,373, respectively) The accompanying notes are an integral part of these financial statements. Putnam VT George Putnam Balanced Fund 15 Financial highlights (For a common share outstanding throughout the period) INVESTMENT OPERATIONS: LESS DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Period ended Net asset value, beginning of period Net investment income (loss) a Net realized and unrealized gain (loss) on investments Total from investment operations From net investment income From net realized gain on investments Total distributions Net asset value, end of period Total return at net asset value (%) b,c Net assets, end of period (in thousands) Ratio of expenses to average net assets (%) b,d Ratio of net investment income (loss) to average net assets (%) Portfolio turnover (%) e Class IA 12/31/13 .15 1.31 (.17) — .73 1.74 79 12/31/12 .15 .77 (.17) — .74 1.99 87 12/31/11 .15 .06 (.17) — .74 2.07 100 12/31/10 .16 .58 (.37) — .74 f 2.38 191 12/31/09 .19 1.22 (.31) — 1.00 g,h 3.15 237 Class IB 12/31/13 .13 1.30 (.15) — .98 1.49 79 12/31/12 .13 .77 (.15) — .99 1.74 87 12/31/11 .13 .07 (.15) — .99 1.82 100 12/31/10 .14 .57 (.35) — .99 f 2.13 191 12/31/09 .17 1.21 (.28) — 1.25 g,h 2.87 237 a Per share net investment income (loss) has been determined on the basis of the weighted average number of shares outstanding during the period. b The charges and expenses at the insurance company separate account level are not reflected. c Total return assumes dividend reinvestment. d Includes amounts paid through expense offset arrangements and brokerage/service arrangements (Note 2). e Portfolio turnover excludes TBA purchase and sale transactions. f Excludes the impact of a reduction to interest expense related to the resolution of certain terminated derivatives contracts, which amounted to 0.09% of average net assets for the period ended December 31, 2010. g Reflects an involuntary contractual expense limitation in effect during the period. As a result of such limitation and/or waivers, the expenses of each class reflect a reduction of 0.05% as a percentage of average net assets. h Includes interest accrued in connection with certain terminated derivatives contracts, which amounted to 0.23% of average net assets for the period ended December 31, 2009. The accompanying notes are an integral part of these financial statements. 16 Putnam VT George Putnam Balanced Fund Notes to financial statements 12/31/13 Within the following Notes to financial statements, references to “State Street” represent State Street Bank and Trust Company, references to “the SEC” represent the Securities and Exchange Commission, references to “Putnam Management” represent Putnam Investment Management, LLC, the fund’s manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. Unless otherwise noted, the “reporting period” represents the period from January 1, 2013 through December 31, 2013. Putnam VT George Putnam Balanced Fund (the fund) is a diversified series of Putnam Variable Trust (the Trust), a Massachusetts business trust registered under the Investment Company Act of 1940, as amended, as an open-end management investment company. The investment objective of the fund is to provide a balanced investment composed of a well-diversified portfolio of stocks and bonds which produce both capital growth and current income. The fund invests mainly in a combination of bonds and value stocks of large and midsized U.S. companies with a greater focus on value stocks. Value stocks are those that we believe are currently undervalued by the market. If Putnam Management is correct and other investors ultimately recognize the value of the company, the price of its stock may rise. The fund buys bonds of governments and private companies that are mostly investment-grade in quality with intermediate- to long-term maturities (three years or longer). Putnam Management may consider, among other factors, a company’s valuation, financial strength, growth potential, competitive position in its industry, projected future earnings, cash flows and dividends when deciding whether to buy or sell equity investments, and, among other factors, credit, interest rate and prepayment risks, as well as general market conditions, when deciding whether to buy or sell fixed income investments. The fund offers class IA and class IB shares of beneficial interest. Class IA shares are offered at net asset value and are not subject to a distribution fee. Class IB shares are offered at net asset value and pay an ongoing distribution fee, which is identified in Note 2. In the normal course of business, the fund enters into contracts that may include agreements to indemnify another party under given circumstances. The fund’s maximum exposure under these arrangements is unknown as this would involve future claims that may be, but have not yet been, made against the fund. However, the fund’s management team expects the risk of material loss to be remote. Note 1 — Significant accounting policies The following is a summary of significant accounting policies consistently followed by the fund in the preparation of its financial statements. The preparation of financial statements is in conformity with accounting principles generally accepted in the United States of America and requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities in the financial statements and the reported amounts of increases and decreases in net assets from operations. Actual results could differ from those estimates. Subsequent events after the Statement of assets and liabilities date through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. Investment income, realized and unrealized gains and losses and expenses of the fund are borne pro-rata based on the relative net assets of each class to the total net assets of the fund, except that each class bears expenses unique to that class (including the distribution fees applicable to such classes). Each class votes as a class only with respect to its own distribution plan or other matters on which a class vote is required by law or determined by the Trustees. If the fund were liquidated, shares of each class would receive their pro-rata share of the net assets of the fund. In addition, the Trustees declare separate dividends on each class of shares. Security valuation Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under Accounting Standards Codification 820 Fair Value Measurements and Disclosures (ASC 820). If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Market quotations are not considered to be readily available for certain debt obligations and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which consider such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Short-term securities with remaining maturities of 60 days or less may be valued at amortized cost, which approximates fair value and are classified as Level 2 securities. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. At the close of the reporting period, fair value pricing was used for certain foreign securities in the portfolio. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security’s fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. Certain securities may be valued on the basis of a price provided by a single source. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Security transactions and related investment income Security transactions are recorded on the trade date (the date the order to buy or sell is executed). Gains or losses on securities sold are determined on the identified cost basis. Interest income, net of any applicable withholding taxes, is recorded on the accrual basis. Dividend income, net of any applicable withholding taxes, is recognized on the ex-dividend date except that certain dividends from foreign securities, if any, are recognized as soon as the fund is informed of the ex-dividend date. Non-cash dividends, if any, are recorded at the fair value of the securities received. Dividends representing a return of capital or capital gains, if any, are reflected as a reduction of cost and/or as a realized gain. All premiums/discounts are amortized/accreted on a yield-to-maturity basis. Securities purchased or sold on a delayed delivery basis may be settled a month or more after the trade date; interest income is accrued based on the terms of the securities. Losses may arise due to changes in the fair value of the underlying securities or if the counterparty does not perform under the contract. Stripped securities The fund may invest in stripped securities which represent a participation in securities that may be structured in classes with rights to receive different portions of the interest and principal. Interest-only securities receive all of the interest and principal-only securities receive all of Putnam VT George Putnam Balanced Fund 17 the principal. If the interest-only securities experience greater than anticipated prepayments of principal, the fund may fail to recoup fully its initial investment in these securities. Conversely, principal-only securities increase in value if prepayments are greater than anticipated and decline if prepayments are slower than anticipated. The fair value of these securities is highly sensitive to changes in interest rates. Foreign currency translation The accounting records of the fund are maintained in U.S. dollars. The fair value of foreign securities, currency holdings, and other assets and liabilities is recorded in the books and records of the fund after translation to U.S. dollars based on the exchange rates on that day. The cost of each security is determined using historical exchange rates. Income and withholding taxes are translated at prevailing exchange rates when earned or incurred. The fund does not isolate that portion of realized or unrealized gains or losses resulting from changes in the foreign exchange rate on investments from fluctuations arising from changes in the market prices of the securities. Such gains and losses are included with the net realized and unrealized gain or loss on investments. Net realized gains and losses on foreign currency transactions represent net realized exchange gains or losses on closed forward currency contracts, disposition of foreign currencies, currency gains and losses realized between the trade and settlement dates on securities transactions and the difference between the amount of investment income and foreign withholding taxes recorded on the fund’s books and the U.S. dollar equivalent amounts actually received or paid. Net unrealized appreciation and depreciation of assets and liabilities in foreign currencies arise from changes in the value of open forward currency contracts and assets and liabilities other than investments at the period end, resulting from changes in the exchange rate. Credit default contracts The fund entered into OTC and/or centrally cleared credit default contracts to hedge credit risk. In OTC and centrally cleared credit default contracts, the protection buyer typically makes an upfront payment and a periodic stream of payments to a counterparty, the protection seller, in exchange for the right to receive a contingent payment upon the occurrence of a credit event on the reference obligation or all other equally ranked obligations of the reference entity. Credit events are contract specific but may include bankruptcy, failure to pay, restructuring and obligation acceleration. For OTC credit default contracts, an upfront payment received by the fund is recorded as a liability on the fund’s books. An upfront payment made by the fund is recorded as an asset on the fund’s books. Periodic payments received or paid by the fund for OTC and centrally cleared credit default contracts are recorded as realized gains or losses at the close of the contract. Centrally cleared credit default contracts provide the same rights to the protection buyer and seller except the payments between parties are settled through a central clearing agent through variation margin payments. The OTC and centrally cleared credit default contracts are marked to market daily based upon quotations from an independent pricing service or market makers. Any change in value of OTC credit default contracts is recorded as an unrealized gain or loss. Daily fluctuations in the value of centrally cleared credit default contracts are recorded in variation margin on the Statement of assets and liabilities and recorded as unrealized gain or loss. Upon the occurrence of a credit event, the difference between the par value and fair value of the reference obligation, net of any proportional amount of the upfront payment, is recorded as a realized gain or loss. In addition to bearing the risk that the credit event will occur, the fund could be exposed to market risk due to unfavorable changes in interest rates or in the price of the underlying security or index or the possibility that the fund may be unable to close out its position at the same time or at the same price as if it had purchased the underlying reference obligations. In certain circumstances, the fund may enter into offsetting OTC and centrally cleared credit default contracts which would mitigate its risk of loss. Risks of loss may exceed amounts recognized on the Statement of assets and liabilities. The fund’s maximum risk of loss from counterparty risk, either as the protection seller or as the protection buyer, is the fair value of the contract. This risk may be mitigated for OTC credit default contracts by having a master netting arrangement between the fund and the counterparty and for centrally cleared credit default contracts through the daily exchange of variation margin. Counterparty risk is further mitigated with respect to centrally cleared credit default swap contracts due to the clearinghouse guarantee fund and other resources that are available in the event of a clearing member default. Where the fund is a seller of protection, the maximum potential amount of future payments the fund may be required to make is equal to the notional amount. OTC and centrally cleared credit default contracts outstanding, including their respective notional amounts at period end, if any, are listed after the fund’s portfolio. Master agreements The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern OTC derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and with respect to those amounts which can be sold or repledged, are presented in the fund’s portfolio. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund’s future derivative activity. At the close of the reporting period, the fund did not have a net liability position on open derivative contracts subject to the Master Agreements. TBA purchase commitments The fund may enter into TBA (to be announced) commitments to purchase securities for a fixed unit price at a future date beyond customary settlement time. Although the unit price has been established, the principal value has not been finalized. However, it is anticipated that the amount of the commitments will not significantly differ from the principal amount. The fund holds, and maintains until settlement date, cash or high-grade debt obligations in an amount sufficient to meet the purchase price, or the fund may enter into offsetting contracts for the forward sale of other securities it owns. Income on the securities will not be earned until settlement date. TBA purchase commitments may be considered securities themselves, and involve a risk of loss if the value of the security to be purchased declines prior to the settlement date, which risk is in addition to the risk of decline in the value of the fund’s other assets. Unsettled TBA purchase commitments are valued at their fair value, according to the procedures described under “Security valuation” above. The contract is marked to market daily and the change in fair value is recorded by the fund as an unrealized gain or loss. Based on market circumstances, Putnam Management will determine whether to take delivery of the underlying securities or to dispose of the TBA commitments prior to settlement. TBA sale commitments The fund may enter into TBA sale commitments to hedge its portfolio positions or to sell mortgage-backed securities it owns under delayed delivery arrangements. Proceeds of TBA sale commitments are not received until the contractual settlement date. During the time a TBA sale commitment is outstanding, equivalent deliverable securities, or an offsetting TBA purchase commitment deliverable on or before the sale commitment date, are held as “cover” for the transaction. Unsettled TBA sale commitments are valued at their fair value, according to the procedures described under “Security valuation” above. The contract is marked to market daily and the change in fair value is recorded by the fund as an unrealized gain or loss. If the TBA sale commitment is closed through the acquisition of an offsetting TBA purchase commitment, the fund realizes a gain or loss. If the fund delivers securities under the commitment, the fund realizes a gain or a loss from the sale of the securities based upon the unit price established at the date the commitment was entered into. Based on market circumstances, Putnam Management will determine whether to deliver the underlying securities or to dispose of the TBA commitments prior to settlement. TBA sale commitments outstanding at period end, if any, are listed after the fund’s portfolio. 18 Putnam VT George Putnam Balanced Fund Interfund lending The fund, along with other Putnam funds, may participate in an interfund lending program pursuant to an exemptive order issued by the SEC. This program allows the fund to borrow from or lend to other Putnam funds that permit such transactions. Interfund lending transactions are subject to each fund’s investment policies and borrowing and lending limits. Interest earned or paid on the interfund lending transaction will be based on the average of certain current market rates. During the reporting period, the fund did not utilize the program. Line of credit The fund participates, along with other Putnam funds, in a $315 million unsecured committed line of credit and a $185 million unsecured uncommitted line of credit, both provided by State Street. Borrowings may be made for temporary or emergency purposes, including the funding of shareholder redemption requests and trade settlements. Interest is charged to the fund based on the fund’s borrowing at a rate equal to the Federal Funds rate plus 1.25% for the committed line of credit and the Federal Funds rate plus 1.30% for the uncommitted line of credit. A closing fee equal to 0.02% of the committed line of credit and $50,000 for the uncommitted line of credit has been paid by the participating funds. In addition, a commitment fee of 0.11% per annum on any unutilized portion of the committed line of credit is allocated to the participating funds based on their relative net assets and paid quarterly. During the reporting period, the fund had no borrowings against these arrangements. Federal taxes It is the policy of the fund to distribute all of its taxable income within the prescribed time period and otherwise comply with the provisions of the Internal Revenue Code of 1986, as amended (the Code), applicable to regulated investment companies. The fund is subject to the provisions of Accounting Standards Codification 740 Income Taxes (ASC 740). ASC 740 sets forth a minimum threshold for financial statement recognition of the benefit of a tax position taken or expected to be taken in a tax return. The fund did not have a liability to record for any unrecognized tax benefits in the accompanying financial statements. No provision has been made for federal taxes on income, capital gains or unrealized appreciation on securities held nor for excise tax on income and capital gains. Each of the fund’s federal tax returns for the prior three fiscal years remains subject to examination by the Internal Revenue Service. The fund may also be subject to taxes imposed by governments of countries in which it invests. Such taxes are generally based on either income or gains earned or repatriated. The fund accrues and applies such taxes to net investment income, net realized gains and net unrealized gains as income and/or capital gains are earned. In some cases, the fund may be entitled to reclaim all or a portion of such taxes, and such reclaim amounts, if any, are reflected as an asset on the fund’s books. In many cases, however, the fund may not receive such amounts for an extended period of time, depending on the country of investment. At December 31, 2013, the fund had a capital loss carryover of $103,973,943 available to the extent allowed by the Code to offset future net capital gain, if any. The amounts of the carryovers and the expiration dates are: Loss carryover Short-term Long-term Total Expiration $70,200,530 $— $70,200,530 12/31/16 33,773,413 — 33,773,413 12/31/17 Under the Regulated Investment Company Modernization Act of 2010, the fund will be permitted to carry forward capital losses incurred in taxable years beginning after December 22, 2010 for an unlimited period. However, any losses incurred will be required to be utilized prior to the losses incurred in pre-enactment tax years. As a result of this ordering rule, pre-enactment capital loss carryforwards may be more likely to expire unused. Additionally, post-enactment capital losses that are carried forward will retain their character as either short-term or long-term capital losses rather than being considered all short-term as under previous law. Distributions to shareholders Distributions to shareholders from net investment income are recorded by the fund on the ex-dividend date. Distributions from capital gains, if any, are recorded on the ex-dividend date and paid at least annually. The amount and character of income and gains to be distributed are determined in accordance with income tax regulations, which may differ from generally accepted accounting principles. These differences include temporary and/or permanent differences from losses on wash sale transactions and from interest-only securities. Reclassifications are made to the fund’s capital accounts to reflect income and gains available for distribution (or available capital loss carryovers) under income tax regulations. At the close of the reporting period, the fund reclassified $29,725 to decrease undistributed net investment income, $4 to increase paid-in-capital and $29,721 to decrease accumulated net realized loss. The tax basis components of distributable earnings and the federal tax cost as of the close of the reporting period were as follows: Unrealized appreciation $40,161,777 Unrealized depreciation (1,040,210) Net unrealized appreciation 39,121,567 Undistributed ordinary income 2,546,371 Capital loss carryforward (103,973,943) Cost for federal income tax purposes $140,513,030 Expenses of the Trust Expenses directly charged or attributable to any fund will be paid from the assets of that fund. Generally, expenses of the Trust will be allocated among and charged to the assets of each fund on a basis that the Trustees deem fair and equitable, which may be based on the relative assets of each fund or the nature of the services performed and relative applicability to each fund. Beneficial interest At the close of the reporting period, insurance companies or their separate accounts were record owners of all but a de minimis number of the shares of the fund. Approximately 38.4% of the fund is owned by accounts of one insurance company. Note 2 — Management fee, administrative services and other transactions The fund pays Putnam Management a management fee (based on the fund’s average net assets and computed and paid monthly) at annual rates that may vary based on the average of the aggregate net assets of most open-end funds, as defined in the fund’s management contract, sponsored by Putnam Management. Such annual rates may vary as follows: 0.680% of the first $5 billion, 0.630% of the next $5 billion, 0.580% of the next $10 billion, 0.530% of the next $10 billion, 0.480% of the next $50 billion, 0.460% of the next $50 billion, 0.450% of the next $100 billion and 0.445% of any excess thereafter. Following the death on October 8, 2013 of The Honourable Paul G. Desmarais, who controlled directly and indirectly a majority of the voting shares of Power Corporation of Canada, the ultimate parent company of Putnam Management, the Trustees of the fund approved an interim management contract with Putnam Management. Consistent with Rule 15a–4 under the Investment Company Act of 1940, the interim management contract will remain in effect until the earlier to occur of (i) approval by the fund’s shareholders of a new management contract and (ii) March 7, 2014. Except with respect to termination, the substantive terms of the interim management contract, including terms relating to fees payable to Putnam Management, are identical to the terms of the fund’s previous management contract with Putnam Management. The Trustees of the fund also approved the continuance, effective October 8, 2013, of the sub-management contract between Putnam Management and Putnam Investments Limited (PIL) described below, for a term no longer than March 7, 2014. The Trustees of the fund have called a shareholder meeting for February 27, 2014, at which shareholders of the fund will consider approval of a proposed new management contract between the fund and Putnam Management. The substantive terms of the proposed new management contract, including terms relating to fees, are identical to the terms of the fund’s previous management contract. Further information regarding the proposed new management contract is included in a proxy statement filed with the SEC on December 20, 2013. The proxy statement was mailed to shareholders of record beginning on or about December 23, 2013. Putnam Management has contractually agreed, through June 30, 2014, to waive fees or reimburse the fund’s expenses to the extent necessary to limit the cumulative expenses of the fund, exclusive of brokerage, interest, taxes, investment-related expenses, extraordinary expenses, acquired fund fees and expenses and payments under the fund’s investor servicing contract, investment management contract and distribution plans, on a Putnam VT George Putnam Balanced Fund19 fiscal year-to-date basis to an annual rate of 0.20% of the fund’s average net assets over such fiscal year-to-date period. This expense limitation remains in place under the interim management contract described above. During the reporting period, the fund’s expenses were not reduced as a result of this limit. PIL, an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund as determined by Putnam Management from time to time. Putnam Management pays a quarterly sub-management fee to PIL for its services at an annual rate of 0.40% of the average net assets of the portion of the fund managed by PIL. The fund reimburses Putnam Management an allocated amount for the compensation and related expenses of certain officers of the fund and their staff who provide administrative services to the fund. The aggregate amount of all such reimbursements is determined annually by the Trustees. Custodial functions for the fund’s assets are provided by State Street. Custody fees are based on the fund’s asset level, the number of its security holdings and transaction volumes. Putnam Investor Services, Inc., an affiliate of Putnam Management, provides investor servicing agent functions to the fund. Putnam Investor Services, Inc. was paid a monthly fee for investor servicing at an annual rate of 0.10% of the fund’s average net assets. During the reporting period, the expenses for each class of shares related to investor servicing fees were as follows: Class IA $83,255 Class IB 88,576 Total $171,831 The fund has entered into expense offset arrangements with Putnam Investor Services, Inc. and State Street whereby Putnam Investor Services, Inc.’s and State Street’s fees are reduced by credits allowed on cash balances. The fund also reduced expenses through brokerage/service arrangements. For the reporting period, the fund’s expenses were reduced by $21 under the expense offset arrangements and by $4,184 under the brokerage/service arrangements. Each independent Trustee of the fund receives an annual Trustee fee, of which $113, as a quarterly retainer, has been allocated to the fund, and an additional fee for each Trustees meeting attended. Trustees also are reimbursed for expenses they incur relating to their services as Trustees. The fund has adopted a Trustee Fee Deferral Plan (the Deferral Plan) which allows the Trustees to defer the receipt of all or a portion of Trustees fees payable on or after July 1, 1995. The deferred fees remain invested in certain Putnam funds until distribution in accordance with the Deferral Plan. The fund has adopted an unfunded noncontributory defined benefit pension plan (the Pension Plan) covering all Trustees of the fund who have served as a Trustee for at least five years and were first elected prior to 2004. Benefits under the Pension Plan are equal to 50% of the Trustee’s average annual attendance and retainer fees for the three years ended December 31, 2005. The retirement benefit is payable during a Trustee’s lifetime, beginning the year following retirement, for the number of years of service through December 31, 2006. Pension expense for the fund is included in Trustee compensation and expenses in the Statement of operations. Accrued pension liability is included in Payable for Trustee compensation and expenses in the Statement of assets and liabilities. The Trustees have terminated the Pension Plan with respect to any Trustee first elected after 2003. The fund has adopted a distribution plan (the Plan) with respect to its class IB shares pursuant to Rule 12b-1 under the Investment Company Act of 1940. The purpose of the Plan is to compensate Putnam Retail Management Limited Partnership, an indirect wholly-owned subsidiary of Putnam Investments, LLC, for services provided and expenses incurred in distributing shares of the fund. The Plan provides for payment by the fund to Putnam Retail Management Limited Partnership at an annual rate of up to 0.35% of the average net assets attributable to the fund’s class IB shares. The Trustees have approved payment by the fund at an annual rate of 0.25% of the average net assets attributable to the fund’s class IB shares. During the reporting period, the class specific expenses related to distribution fees were as follows: Class IB $221,398 Note 3 — Purchases and sales of securities During the reporting period, cost of purchases and proceeds from sales of investment securities other than short-term investments and TBA transactions aggregated $119,782,831 and $145,474,783 respectively. These figures include the cost of purchases and proceeds from sales of long-term U.S. government securities of $26,487,198 and $24,407,655, respectively. Note 4 — Capital shares At the close of the reporting period, there was an unlimited number of shares of beneficial interest authorized. Subscriptions and redemptions are presented at the omnibus level. Transactions in capital shares were as follows: Class IA shares Class IB shares Year ended 12/31/13 Year ended 12/31/12 Year ended 12/31/13 Year ended 12/31/12 Shares Amount Shares Amount Shares Amount Shares Amount Shares sold 251,736 $2,190,403 347,405 $2,668,117 243,154 $2,104,721 321,691 $2,432,022 Shares issued in connection with reinvestment of distributions 197,861 1,652,135 245,420 1,872,551 191,513 1,595,306 246,188 1,873,492 449,597 3,842,538 592,825 4,540,668 434,667 3,700,027 567,879 4,305,514 Shares repurchased (1,732,628) (14,979,099) (1,774,330) (13,608,864) (2,811,573) (24,235,668) (2,424,259) (18,517,262) Net decrease Note 5 — Affiliated transactions Transactions during the reporting period with Putnam Money Market Liquidity Fund and Putnam Short Term Investment Fund, which are under common ownership or control, were as follows: Fair value at the beginning of Fair value at the end of the Name of affiliate the reporting period Purchase cost Sale proceeds Investment income reporting period Putnam Money Market Liquidity Fund* $15,519,863 $2,401,909 $17,921,772 $2,498 $— Putnam Short Term Investment Fund* — 50,768,228 32,062,200 10,448 18,706,028 Totals * Management fees charged to Putnam Money Market Liquidity Fund and Putnam Short Term Investment Fund have been waived by Putnam Management. 20 Putnam VT George Putnam Balanced Fund Note 6 — Market, credit and other risks In the normal course of business, the fund trades financial instruments and enters into financial transactions where risk of potential loss exists due to changes in the market (market risk) or failure of the contracting party to the transaction to perform (credit risk). The fund may be exposed to additional credit risk that an institution or other entity with which the fund has unsettled or open transactions will default. Investments in foreign securities involve certain risks, including those related to economic instability, unfavorable political developments, and currency fluctuations. The fund may invest a significant portion of its assets in securitized debt instruments, including mortgage-backed and asset-backed investments. The yields and values of these investments are sensitive to changes in interest rates, the rate of principal payments on the underlying assets and the market’s perception of the issuers. The market for these investments may be volatile and limited, which may make them difficult to buy or sell. Note 7 — Summary of derivative activity The volume of activity for the reporting period for any derivative type that was held during the period is listed below and was as follows based on an average of the holdings at the end of each fiscal quarter: OTC credit default swap contracts (notional) $1,000 As of the close of the reporting period, the fund did not hold any derivative instruments. The following is a summary of realized gains or losses of derivative instruments on the Statement of operations for the reporting period (see Note 1) (there were no unrealized gains or losses on derivative instruments): Amount of realized gain or (loss) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted for as hedging instruments under ASC 815 Swaps Total Credit contracts $33 $33 Total Putnam VT George Putnam Balanced Fund 21 Federal tax information (Unaudited) The fund designated 80.56% of ordinary income distributions as qualifying for the dividends received deduction for corporations. 22 Putnam VT George Putnam Balanced Fund Trustee approval of management contract Putnam Investment Management (“Putnam Management”) serves as investment manager to your fund under a management contract. In addition, Putnam Management’s affiliate, Putnam Investments Limited (“PIL”), provides services to your fund under a sub-management contract between Putnam Management and PIL. Putnam Management is majority owned (directly and indirectly) by Power Corporation of Canada, a diversified international management and holding company with interests in companies in the financial services, communications and other business sectors. Until his death on October 8, 2013, The Honourable Paul G. Desmarais, both directly and through holding companies, controlled a majority of the voting shares of Power Corporation of Canada. Upon his death, Mr. Desmarais’ voting control of shares of Power Corporation of Canada was transferred to The Desmarais Family Residuary Trust (the “Transfer”). As a technical matter, the Transfer may have constituted an “assignment” within the meaning of the Investment Company Act of 1940, as amended (the “1940 Act”), causing your fund’s existing management and sub-management contracts to terminate automatically. On October 18, 2013, the Trustees, including all of the Trustees who are not “interested persons” (as this term is defined in the 1940 Act) of the Putnam funds (the “Independent Trustees”), approved interim management contracts between the Putnam funds and Putnam Management and the continuance of your fund’s sub-management contract to address this possibility and to avoid disruption of investment advisory and other services provided to the Putnam funds. At a subsequent meeting on November 22, 2013, the Trustees, including all of the Independent Trustees, approved new definitive management contracts between the Putnam funds and Putnam Management and determined to recommend their approval to the shareholders of the Putnam funds at a shareholder meeting called for February 27, 2014. The Trustees also approved new sub-management contracts, to be effective at the same time as the new definitive management contracts. In considering whether to approve your fund’s interim management contract and the continuance of your fund’s sub-management contract in October, and in considering whether to approve your fund’s new definitive management contract and its new sub-management contract in November, the Trustees took into account that they had recently approved the continuation (through June 30, 2014) of the fund’s previous management and sub-management contracts at their meeting in June 2013. The Trustees considered that the terms of the interim management contract and new definitive management contract were identical to those of the previous management contract, except for the effective dates and initial terms and for certain non-substantive changes. They also considered that the terms of the sub-management contract were identical to those of the previous sub-management contract, except for the effective dates and initial terms. In light of the substantial similarity between the proposed contracts and the previous versions of these contracts approved by the Trustees at their June 2013 meeting, the Trustees relied to a considerable extent on their review of these contracts in connection with their June meeting. In addition, the Trustees considered a number other factors relating to the Transfer, including, but not limited to, the following: • Information about the operations of The Desmarais Family Resid uary Trust, including that Paul Desmarais, Jr. and André Desmarais, Mr. Desmarais’ sons, were expected to exercise, jointly, voting control over the Power Corporation of Canada shares controlled by The Desmarais Family Residuary Trust. • That Paul Desmarais, Jr. and André Desmarais had been playing active managerial roles at Power Corporation of Canada, with responsibility for the oversight of Power Corporation of Canada’s subsidiaries, including Putnam Investments, since Power Corporation of Canada had acquired Putnam Investments in 2007, including serving as Directors of Putnam Investments, and that the Transfer would not affect their responsibilities as officers of Power Corporation of Canada. • The intention expressed by representatives of Power Corpora tion of Canada and its subsidiaries, Power Financial Corporation and Great-West Lifeco, that there would be no change to the operations or management of Putnam Investments, to Putnam Management’s management of the funds or to investment, advisory and other services provided to the funds by Putnam Management and its affiliates as a result of the Transfer. • Putnam Management’s assurances that, following the Transfer, Putnam Management would continue to provide the same level of services to each fund and that the Transfer will not have an adverse impact on the ability of Putnam Management and its affiliates to continue to provide high quality investment advisory and other services to the funds. • Putnam Management’s assurances that there are no current plans to make any changes to the operations of the funds, existing management fees, expense limitations, distribution arrangements, or the quality of any services provided to the funds or their shareholders, as a result of the Transfer. • The benefits that the funds have received and may potentially receive as a result of Putnam Management being a member of the Power Corporation of Canada group of companies, which promotes the stability of the Putnam organization. • Putnam Investments’ commitment to bear a reasonable share of the expenses incurred by the Putnam Funds in connection with the Transfer. General conclusions in connection with the Trustees’ June 2013 approval of the fund’s management and sub-management contracts As noted above, in connection with their deliberations in October and November 2013, in addition to the factors described above, the Trustees considered their recent approval of your fund’s management and sub-management contracts in June 2013. The Board oversees the management of each fund and, as required by law, determines annually whether to approve the continuance of your fund’s management and sub-management contracts. The Board, with the assistance of its Contract Committee, requests and evaluates all information it deems reasonably necessary under the circumstances in connection with its annual contract review. The Contract Committee consists solely of Independent Trustees. At the outset of the review process, members of the Board’s independent staff and independent legal counsel met with representatives of Putnam Management to review the annual contract review materials furnished to the Contract Committee during the course of the previous year’s review and to discuss possible changes in these Putnam VT George Putnam Balanced Fund23 materials that might be necessary or desirable for the coming year. Following these discussions and in consultation with the Contract Committee, the Independent Trustees’ independent legal counsel requested that Putnam Management furnish specified information, together with any additional information that Putnam Management considered relevant, to the Contract Committee. Over the course of several months ending in June 2013, the Contract Committee met on a number of occasions with representatives of Putnam Management, and separately in executive session, to consider the information that Putnam Management provided. Throughout this process, the Contract Committee was assisted by the members of the Board’s independent staff and by independent legal counsel for the Putnam funds and the Independent Trustees. In May 2013, the Contract Committee met in executive session to discuss and consider its preliminary recommendations with respect to the continuance of the contracts. At the Trustees’ June 20, 2013 meeting, the Contract Committee met in executive session with the other Independent Trustees to review a summary of the key financial data that the Contract Committee considered in the course of its review. The Contract Committee then presented its written report, which summarized the key factors that the Committee had considered and set forth its final recommendations. The Contract Committee then recommended, and the Independent Trustees approved, the continuance of your fund’s management and sub-management contracts, effective July 1, 2013, subject to certain changes in the sub-management contract noted below. (Because PIL is an affiliate of Putnam Management and Putnam Management remains fully responsible for all services provided by PIL, the Trustees have not evaluated PIL as a separate entity, and all subsequent references to Putnam Management below should be deemed to include reference to PIL as necessary or appropriate in the context.) The Independent Trustees’ June 2013 approval was based on the following conclusions: • That the fee schedule in effect for your fund represented reason able compensation in light of the nature and quality of the services being provided to the fund, the fees paid by competitive funds, and the costs incurred by Putnam Management in providing services to the fund, and • That the fee schedule represented an appropriate sharing between fund shareholders and Putnam Management of such economies of scale as may exist in the management of the fund at current asset levels. These conclusions were based on a comprehensive consideration of all information provided to the Trustees and were not the result of any single factor. Some of the factors that figured particularly in the Trustees’ deliberations and how the Trustees considered these factors are described below, although individual Trustees may have evaluated the information presented differently, giving different weights to various factors. It is also important to recognize that the management arrangements for your fund and the other Putnam funds are the result of many years of review and discussion between the Independent Trustees and Putnam Management, that some aspects of the arrangements may receive greater scrutiny in some years than others, and that the Trustees’ conclusions may be based, in part, on their consideration of fee arrangements in previous years. For example, with some minor exceptions, the current fee arrangements in the management contracts for the Putnam funds were implemented at the beginning of 2010 following extensive review and discussion by the Trustees, as well as approval by shareholders. As noted above, the Trustees considered administrative revisions to your fund’s sub-management contract. Putnam Management recommended that the sub-management contract be revised to reduce the sub-management fee that Putnam Management pays to PIL with respect to the portion of the portfolios of certain funds, but not your fund, that may be allocated to PIL from time to time. The Independent Trustees’ approval of this recommendation was based on their conclusion that these changes would have no practical effect on Putnam Management’s continued responsibility for the management of these funds or the costs borne by fund shareholders and would not result in any reduction in the nature and quality of services provided to the funds. Management fee schedules and total expenses The Trustees reviewed the management fee schedules in effect for all Putnam funds, including fee levels and breakpoints. The Trustees also reviewed the total expenses of each Putnam fund, recognizing that in most cases management fees represented the major, but not the sole, determinant of total costs to shareholders. In reviewing fees and expenses, the Trustees generally focus their attention on material changes in circumstances — for example, changes in assets under management, changes in a fund’s investment style, changes in Putnam Management’s operating costs or profitability, or changes in competitive practices in the mutual fund industry — that suggest that consideration of fee changes might be warranted. The Trustees concluded that the circumstances did not warrant changes to the management fee structure of your fund. Under its management contract, your fund has the benefit of breakpoints in its management fee schedule that provide shareholders with economies of scale in the form of reduced fee levels as assets under management in the Putnam family of funds increase. The Trustees concluded that the fee schedule in effect for your fund represented an appropriate sharing of economies of scale between fund shareholders and Putnam Management. As in the past, the Trustees also focused on the competitiveness of each fund’s total expense ratio. In order to ensure that expenses of the Putnam funds continue to meet competitive standards, the Trustees and Putnam Management have implemented certain expense limitations. These expense limitations were: (i) a contractual expense limitation applicable to all retail open-end funds of 32 basis points on investor servicing fees and expenses and (ii) a contractual expense limitation applicable to all open-end funds of 20 basis points on so-called “other expenses” (i.e., all expenses exclusive of management fees, investor servicing fees, distribution fees, investment-related expenses, interest, taxes, brokerage commissions, extraordinary expenses and acquired fund fees and expenses). These expense limitations serve in particular to maintain competitive expense levels for funds with large numbers of small shareholder accounts and funds with relatively small net assets. Most funds, including your fund, had sufficiently low expenses that these expense limitations did not apply. Putnam Management’s support for these expense limitations, including its agreement to reduce the expense limitation applicable to the open-end funds’ investor servicing fees and expenses as noted above, was an important factor in the Trustees’ decision to approve the continuance of your fund’s management and sub-management contracts. 24 Putnam VT George Putnam Balanced Fund The Trustees reviewed comparative fee and expense information for a custom group of competitive funds selected by Lipper Inc. This comparative information included your fund’s percentile ranking for effective management fees and total expenses (excluding any applicable 12b-1 fee), which provides a general indication of your fund’s relative standing. In the custom peer group, your fund ranked in the first quintile in effective management fees (determined for your fund and the other funds in the custom peer group based on fund asset size and the applicable contractual management fee schedule) and in the third quintile in total expenses (excluding any applicable 12b-1 fees) as of December 31, 2012 (the first quintile representing the least expensive funds and the fifth quintile the most expensive funds). The fee and expense data reported by Lipper as of December 31, 2012 reflected the most recent fiscal year-end data available in Lipper’s database at that time. In connection with their review of the management fees and total expenses of the Putnam funds, the Trustees also reviewed the costs of the services provided and the profits realized by Putnam Management and its affiliates from their contractual relationships with the funds. This information included trends in revenues, expenses and profitability of Putnam Management and its affiliates relating to the investment management, investor servicing and distribution services provided to the funds. In this regard, the Trustees also reviewed an analysis of Putnam Management’s revenues, expenses and profitability, allocated on a fund-by-fund basis, with respect to the funds’ management, distribution, and investor servicing contracts. For each fund, the analysis presented information about revenues, expenses and profitability for each of the agreements separately and for the agreements taken together on a combined basis. The Trustees concluded that, at current asset levels, the fee schedules in place represented reasonable compensation for the services being provided and represented an appropriate sharing of such economies of scale as may exist in the management of the Putnam funds at that time. The information examined by the Trustees as part of their annual contract review for the Putnam funds has included for many years information regarding fees charged by Putnam Management and its affiliates to institutional clients such as defined benefit pension plans, college endowments, and the like. This information included comparisons of those fees with fees charged to the funds, as well as an assessment of the differences in the services provided to these different types of clients. The Trustees observed that the differences in fee rates between institutional clients and mutual funds are by no means uniform when examined by individual asset sectors, suggesting that differences in the pricing of investment management services to these types of clients may reflect historical competitive forces operating in separate markets. The Trustees considered the fact that in many cases fee rates across different asset classes are higher on average for mutual funds than for institutional clients, as well as the differences between the services that Putnam Management provides to the Putnam funds and those that it provides to its institutional clients. The Trustees did not rely on these comparisons to any significant extent in concluding that the management fees paid by your fund are reasonable. Investment performance The quality of the investment process provided by Putnam Management represented a major factor in the Trustees’ evaluation of the quality of services provided by Putnam Management under your fund’s management contract. The Trustees were assisted in their review of the Putnam funds’ investment process and performance by the work of the investment oversight committees of the Trustees, which meet on a regular basis with the funds’ portfolio teams and with the Chief Investment Officer and other senior members of Putnam Management’s Investment Division throughout the year. The Trustees concluded that Putnam Management generally provides a high-quality investment process — based on the experience and skills of the individuals assigned to the management of fund portfolios, the resources made available to them, and in general Putnam Management’s ability to attract and retain high-quality personnel — but also recognized that this does not guarantee favorable investment results for every fund in every time period. The Trustees considered that 2012 was a year of strong competitive performance for many of the Putnam funds, with only a relatively small number of exceptions. They noted that this strong performance was exemplified by the fact that the Putnam funds were recognized by Barron’s as the best performing mutual fund complex for 2012 — the second time in four years that Putnam Management has achieved this distinction for the Putnam funds. They also noted, however, the disappointing investment performance of some funds for periods ended December 31, 2012 and considered information provided by Putnam Management regarding the factors contributing to the underperformance and actions being taken to improve the performance of these particular funds. The Trustees indicated their intention to continue to monitor performance trends to assess the effectiveness of these efforts and to evaluate whether additional actions to address areas of underperformance are warranted. For purposes of evaluating investment performance, the Trustees generally focus on competitive industry rankings for the one-year, three-year, and five-year periods. For a number of Putnam funds with relatively unique investment mandates, the Trustees evaluated performance based on comparisons of their total returns with the returns of selected investment benchmarks or targeted returns. In the case of your fund, the Trustees considered that its class IA share cumulative total return performance at net asset value was in the following quartiles of its Lipper Inc. peer group (Lipper VP (Underlying Funds) — Balanced Funds) for the one-year, three-year and five-year periods ended December 31, 2012 (the first quartile representing the best-performing funds and the fourth quartile the worst-performing funds): One-year period Three-year period Five-year period 2nd 1st 4th Over the one-year, three-year and five-year periods ended December 31, 2012, there were 163, 155 and 139 funds, respectively, in your fund’s Lipper peer group. (When considering performance information, shareholders should be mindful that past performance is not a guarantee of future results.) The Trustees, while noting that your fund’s investment performance over the one- and three-year periods ended December 31, 2012 had been favorable, expressed concern about your fund’s fourth quartile performance over the five-year period then ended and considered the circumstances that may have contributed to this disappointing performance. The Trustees considered Putnam Management’s observation that the fund’s underperformance over this period was due in significant part to the fund’s particularly weak performance 2008, Putnam VT George Putnam Balanced Fund 25 which was largely due to the fund’s exposure to mortgage-backed securities and collateralized mortgage obligations. The Trustees considered steps that Putnam Management had taken to support improved performance, noting in particular that, in November 2008, a new portfolio manager replaced the three individuals on the portfolio management team with responsibility for the fund’s equity investments, and that the fund’s relative performance has improved under this portfolio manager, with the fund ranking in the second quartile for the one-year period ended December 31, 2012 and in the first quartile for the three-year period then ended. The Trustees also considered a number of other changes that Putnam Management had made in recent years in efforts to support and improve fund performance generally. These changes included Putnam Management’s efforts to increase accountability and to reduce complexity in the portfolio management process for the Putnam equity funds by moving generally from a portfolio management team structure to a decision-making process that vests full authority and responsibility with individual portfolio managers and by affirming its commitment to a fundamental-driven approach to investing. The Trustees noted that Putnam Management had also worked to strengthen its fundamental research capabilities by adding new investment personnel to the large-cap equities research team and by bringing U.S. and international research under common leadership. In addition, the Trustees recognized that Putnam Management has adjusted the compensation structure for portfolio managers and research analysts so that only those who achieve top-quartile returns over a rolling three-year basis are eligible for full bonuses. As a general matter, the Trustees believe that cooperative efforts between the Trustees and Putnam Management represent the most effective way to address investment performance issues that may arise from time to time. The Trustees noted that investors in the Putnam funds have, in effect, placed their trust in the Putnam organization, under the oversight of the funds’ Trustees, to make appropriate decisions regarding the management of the funds. Based on past responsiveness of Putnam Management to Trustee concerns about investment performance, the Trustees concluded that it is preferable to seek change within Putnam Management to address performance shortcomings. In the Trustees’ view, the alternative of engaging a new investment adviser for an underperforming fund would entail significant disruptions and would not provide any greater assurance of improved investment performance. Brokerage and soft-dollar allocations; investor servicing The Trustees considered various potential benefits that Putnam Management may receive in connection with the services it provides under the management contract with your fund. These include benefits related to brokerage allocation and the use of soft dollars, whereby a portion of the commissions paid by a fund for brokerage may be used to acquire research services that are expected to be useful to Putnam Management in managing the assets of the fund and of other clients. Subject to policies established by the Trustees, soft dollars generated by these means are used primarily to acquire brokerage and research services that enhance Putnam Management’s investment capabilities and supplement Putnam Management’s internal research efforts. However, the Trustees noted that a portion of available soft dollars continues to be used to pay fund expenses. The Trustees indicated their continued intent to monitor regulatory and industry developments in this area with the assistance of their Brokerage Committee and also indicated their continued intent to monitor the allocation of the Putnam funds’ brokerage in order to ensure that the principle of seeking best price and execution remains paramount in the portfolio trading process. Putnam Management may also receive benefits from payments that the funds make to Putnam Management’s affiliates for investor or distribution services. In conjunction with the annual review of your fund’s management and sub-management contracts, the Trustees reviewed your fund’s investor servicing agreement with Putnam Investor Services, Inc. (“PSERV”) and its distributor’s contracts and distribution plans with Putnam Retail Management Limited Partnership (“PRM”), both of which are affiliates of Putnam Management. The Trustees concluded that the fees payable by the funds to PSERV and PRM, as applicable, for such services are reasonable in relation to the nature and quality of such services, the fees paid by competitive funds, and the costs incurred by PSERV and PRM, as applicable, in providing such services. 26 Putnam VT George Putnam Balanced Fund About the Trustees Putnam VT George Putnam Balanced Fund 27 *Mr. Reynolds is an “interested person” (as defined in the Investment Company Act of 1940) of the fund and Putnam Investments. He is President and Chief Executive Officer of Putnam Investments, as well as the President of your fund and each of the other Putnam funds. The address of each Trustee is One Post Office Square, Boston, MA 02109. As of December 31, 2013, there were 116 Putnam funds. All Trustees serve as Trustees of all Putnam funds. Each Trustee serves for an indefinite term, until his or her resignation, retirement at age 75, removal, or death. Officers In addition to Robert L. Reynolds, the other officers of the fund are shown below: Jonathan S. Horwitz (Born 1955) Michael J. Higgins (Born 1976) James P. Pappas (Born 1953) Executive Vice President, Principal Executive Vice President, Treasurer, and Clerk Vice President Officer, and Compliance Liaison Since 2010 Since 2004 Since 2004 Manager of Finance, Dunkin’ Brands Director of Trustee Relations, (2008–2010); Senior Financial Analyst, Old Putnam Investments and Steven D. Krichmar (Born 1958) Mutual Asset Management (2007–2008); PutnamManagement Vice President and Principal Financial Officer Senior Financial Analyst, Putnam Investments Since 2002 (1999–2007) Mark C. Trenchard (Born 1962) Chief of Operations, Putnam Investments and Vice President and BSA Compliance Officer Putnam Management Janet C. Smith (Born 1965) Since 2002 Vice President, Principal Accounting Officer, Director of Operational Compliance, Robert T. Burns (Born 1961) and Assistant Treasurer Putnam Investments and Putnam Vice President and Chief Legal Officer Since 2007 Retail Management Since 2011 Director of Fund Administration Services, General Counsel, Putnam Investments, Putnam Investments and Nancy E. Florek (Born 1957) Putnam Management, and Putnam PutnamManagement Vice President, Director of Proxy Voting and RetailManagement Corporate Governance, Assistant Clerk, and Susan G. Malloy (Born 1957) Associate Treasurer Robert R. Leveille (Born 1969) Vice President and Assistant Treasurer Since 2000 Vice President and Chief Compliance Officer Since 2007 Since 2007 Director of Accounting & Control Chief Compliance Officer, Putnam Services, Putnam Investments and Investments, Putnam Management, and PutnamManagement Putnam Retail Management The principal occupations of the officers for the past five years have been with the employers as shown above, although in some cases they have held different positions with such employers. The address of each Officer is One Post Office Square, Boston, MA 02109. 28Putnam VT George Putnam Balanced Fund Other important information Proxy voting Putnam is committed to managing our mutual funds in the best interests of our shareholders. The Putnam funds’ proxy voting guidelines and procedures, as well as information regarding how your fund voted proxies relating to portfolio securities during the 12-month period ended June30, 2013, are available in the Individual Investors section of putnam.com and on the SEC’s website, www.sec.gov. If you have questions about finding forms on the SEC’s website, you may call the SEC at 1-800-SEC-0330. You may also obtain the Putnam funds’ proxy voting guidelines and procedures at no charge by calling Putnam’s Shareholder Services at 1-800-225-1581. Fund portfolio holdings Each Putnam VT fund will file a complete schedule of its portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. Shareholders may obtain the fund’s Forms N-Q on the SEC’s website at www.sec.gov. In addition, the fund’s Forms N-Q may be reviewed and copied at the SEC’s public reference room in Washington, D.C. You may call the SEC at 1-800-SEC-0330 for information about the SEC’s website or the operation of the public reference room. Fund information Investment Manager Investor Servicing Agent Trustees Putnam Investment Management, LLC Putnam Investor Services, Inc. Jameson A. Baxter, Chair One Post Office Square Mailing address: Liaquat Ahamed Boston, MA 02109 P.O. Box 8383 Ravi Akhoury Boston, MA 02266-8383 Barbara M. Baumann Investment Sub-Manager 1-800-225-1581 Charles B. Curtis Putnam Investments Limited Robert J. Darretta 57–59 St James’s Street Custodian Katinka Domotorffy London, England SW1A 1LD State Street Bank and Trust Company John A. Hill Paul L. Joskow Marketing Services Legal Counsel Kenneth R. Leibler Putnam Retail Management Ropes & Gray LLP Robert E. Patterson One Post Office Square George Putnam, III Boston, MA 02109 Auditor Robert L. Reynolds PricewaterhouseCoopers LLP W. Thomas Stephens The fund’s Statement of Additional Information contains additional information about the fund’s Trustees and is available without charge upon request by calling 1-800-225-1581. Putnam VT George Putnam Balanced Fund 29 This report has been prepared for the shareholders H504 of Putnam VT George Putnam Balanced Fund. 285138 2/14 Item 2. Code of Ethics: (a) The fund’s principal executive, financial and accounting officers are employees of Putnam Investment Management, LLC, the Fund’s investment manager. As such they are subject to a comprehensive Code of Ethics adopted and administered by Putnam Investments which is designed to protect the interests of the firm and its clients. The Fund has adopted a Code of Ethics which incorporates the Code of Ethics of Putnam Investments with respect to all of its officers and Trustees who are employees of Putnam Investment Management, LLC. For this reason, the Fund has not adopted a separate code of ethics governing its principal executive, financial and accounting officers. (c) In July 2013, the Code of Ethics of Putnam Investment Management, LLC was amended. The changes to the Code of Ethics were as follows: (i) eliminating the requirement for employees to hold their shares of Putnam mutual funds for specified periods of time, (ii) removing the requirement to preclear transactions in certain kinds of exchange-traded funds and exchange-traded notes, although reporting of all such instruments remains required; (iii) eliminating the excessive trading rule related to employee transactions in securities requiring preclearance under the Code; (iv) adding provisions related to monitoring of employee trading; (v) changing from a set number of shares to a set dollar value of stock of mid- and large-cap companies on the Restricted List that can be purchased or sold; (vi) adding a requirement starting in March 2014 for employees to generally use certain approved brokers that provide Putnam with an electronic feed of transactions and statements for their personal brokerage accounts; and (vii) certain other changes. Item 3. Audit Committee Financial Expert: The Funds’ Audit and Compliance Committee is comprised solely of Trustees who are “independent” (as such term has been defined by the Securities and Exchange Commission (“SEC”) in regulations implementing Section 407 of the Sarbanes-Oxley Act (the “Regulations”)). The Trustees believe that each of the members of the Audit and Compliance Committee also possess a combination of knowledge and experience with respect to financial accounting matters, as well as other attributes, that qualify them for service on the Committee. In addition, the Trustees have determined that each of Mr. Leibler, Mr. Hill, Mr. Darretta and Ms. Baumann qualifies as an “audit committee financial expert” (as such term has been defined by the Regulations) based on their review of his or her pertinent experience and education. The SEC has stated that the designation or identification of a person as an audit committee financial expert pursuant to this Item 3 of Form N-CSR does not impose on such person any duties, obligations or liability that are greater than the duties, obligations and liability imposed on such person as a member of the Audit and Compliance Committee and the Board of Trustees in the absence of such designation or identification. Item 4. Principal Accountant Fees and Services: The following table presents fees billed in each of the last two fiscal years for services rendered to the fund by the fund’s independent auditor: Fiscal year ended	Audit Fees	Audit-Related Fees	Tax Fees	All Other Fees December 31, 2013	$68,470	$ — $5,856	$ — December 31, 2012	$91,318	$ — $5,856	$365 For the fiscal years ended December 31, 2013 and December 31, 2012, the fund’s independent auditor billed aggregate non-audit fees in the amounts of $155,856 and $258,333 respectively, to the fund, Putnam Management and any entity controlling, controlled by or under common control with Putnam Management that provides ongoing services to the fund. Audit Fees represent fees billed for the fund’s last two fiscal years relating to the audit and review of the financial statements included in annual reports and registration statements, and other services that are normally provided in connection with statutory and regulatory filings or engagements. Audit-Related Fees represent fees billed in the fund’s last two fiscal years for services traditionally performed by the fund’s auditor, including accounting consultation for proposed transactions or concerning financial accounting and reporting standards and other audit or attest services not required by statute or regulation. Tax Fees represent fees billed in the fund’s last two fiscal years for tax compliance, tax planning and tax advice services. Tax planning and tax advice services include assistance with tax audits, employee benefit plans and requests for rulings or technical advice from taxing authorities. All Other Fees represent fees billed for services relating to an analysis of fund profitability Pre-Approval Policies of the Audit and Compliance Committee. The Audit and Compliance Committee of the Putnam funds has determined that, as a matter of policy, all work performed for the funds by the funds’ independent auditors will be pre-approved by the Committee itself and thus will generally not be subject to pre-approval procedures. The Audit and Compliance Committee also has adopted a policy to pre-approve the engagement by Putnam Management and certain of its affiliates of the funds’ independent auditors, even in circumstances where pre-approval is not required by applicable law. Any such requests by Putnam Management or certain of its affiliates are typically submitted in writing to the Committee and explain, among other things, the nature of the proposed engagement, the estimated fees, and why this work should be performed by that particular audit firm as opposed to another one. In reviewing such requests, the Committee considers, among other things, whether the provision of such services by the audit firm are compatible with the independence of the audit firm. The following table presents fees billed by the fund’s independent auditor for services required to be approved pursuant to paragraph (c)(7)(ii) of Rule 2-01 of Regulation S-X. Fiscal year ended	Audit-Related Fees	Tax Fees	All Other Fees	Total Non-Audit
